--------------------------------------------------------------------------------

Exhibit 10.19
 
CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED
PORTIONS HAVE BEEN REPLACED WITH “[***].”


MASTER SERVICES AGREEMENT
CALL HANDLING SERVICES


THIS AGREEMENT (the “Agreement”) is made effective as of this 1st day of
October, (the “Effective Date”) by and between Comcast Cable Communications
Management, LLC., a Delaware Limited Liability Company, with offices at 1701 JFK
Boulevard Philadelphia, PA 19103-2838 ("Comcast") and Support.com, Inc., a
Delaware corporation, with offices at 900 Chesapeake Drive, 2nd Floor, Redwood
City, CA 94063 ("Vendor").


RECITALS


WHEREAS, Comcast provides broadband products and services in various market
areas in the United States;


WHEREAS, Comcast desires to appoint Vendor on a nonexclusive basis to provide
various call center and/or technology services; and


WHEREAS, Vendor is authorized and qualified to transact such business.


NOW THEREFORE, in consideration of the mutual benefits and agreements herein
contained and other good and valuable consideration, the parties hereto,
intending to be legally bound, hereby agree as follows:


SECTION I
 
APPOINTMENT


1.1            Vendor agrees to provide customer service services to Comcast for
Comcast products and services (“Comcast Products”); including various business
processes and support (the “Services”). The Services are more particularly
described in a statement of work (“SOW”) which specifically references this
Agreement as may be executed from time to time between the parties.   In the
event of a conflict between this Agreement and a SOW, the provisions contained
within this Agreement shall control.


1.2            Vendor hereby accepts such appointment and agrees actively and
continuously to exert its commercially reasonable efforts, on Comcast’s behalf,
to provide the Services. Vendor will provide the Services during the hours of
operation identified in the applicable SOW (the “Operation Hours”).
1
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


1.3            Subject to the terms of an SOW, Comcast reserves the right to:
(i) add to, alter or subtract from the Services, including, but not limited to
the Operation Hours, upon thirty (30) days prior written notice to Vendor
provided, however, that Vendor shall have the right to terminate this Agreement
and/or any SOW affected by such change within ninety (90) days following receipt
of notice of any change in Vendor’s sole discretion and (ii) perform the same or
similar types of Services itself or utilizing third parties.


SECTION II
 
COMCAST PRODUCTS


All policies, procedures, scripts, descriptions, terms, conditions and prices
utilized by Vendor for the Comcast Products shall be the policies, procedures,
scripts, descriptions, terms, conditions and prices authorized by Comcast in
writing or otherwise provided in writing to Vendor by Comcast.  Vendor shall not
under any circumstances utilize other policies, procedures, scripts,
descriptions, terms, conditions and prices for any Comcast Product without the
prior written authorization of Comcast.  Comcast reserves the right to add to,
alter or subtract from the Comcast Products as well as any policies, procedures,
scripts, descriptions, terms or conditions related thereto upon prior written
notice to Vendor.


SECTION III
 
INVOICING AND COMPENSATION


3.1            Comcast will pay Vendor the base compensation for the Services
set forth in a SOW. In addition to the base compensation, if a SOW provides for
a Bonus Rate if Vendor meets or exceeds the Service Level Target(s) (as both
terms are defined in the applicable SOW) for the fiscal month, Comcast will pay
Vendor additional compensation as set forth in the SOW. The Bonus Rate is
determined by multiplying the achieved Bonus percentage set forth in the SOW by
the Productive Hours Rate set forth in the SOW.


3.2            Vendor will provide Comcast with an itemized monthly invoice for
the Services stating the Productive Hours Rate, Training Rate and Overtime Rate
(to the extent such are provided for and defined in the applicable SOW), along
with any other information that Comcast may request from time to time.  If
applicable, invoices for Bonus Rate payments due to Vendor (the “Bonus Invoice”)
shall be submitted monthly by Vendor no later than ten (10) business days after
Vendor sends to Comcast Vendor’s invoice for Productive Hours, Training and
Overtime Hours. Vendor shall submit all invoices to Comcast electronically in
accordance with Comcast's electronic payment policies then in effect and
provided to Vendor in writing from time to time or made available for review at
[***].  Invoices shall be deemed received one (1) business day after proper
submission in accordance with the Electronic Payment Policies.  Comcast reserves
the right to reject any invoice not submitted in accordance with the Electronic
Payment Policies.  Comcast has no obligation to pay any compensation to Vendor
invoiced by Vendor more than six (6) months after the Services are provided,
unless Vendor’s failure to invoice for such compensation results from Comcast’s
failure to comply with Section 5.6 of this Agreement.
2
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


3.3            All undisputed charges shall be payable within [***] days of
Comcast’s receipt, subject to Comcast’s review and verification of Vendor’s
invoice and Bonus Invoice.  In the event that Comcast disputes any charges on a
Vendor’s invoice or Bonus Invoice, Comcast shall provide to Vendor in writing
the amounts of the charges in dispute along with a brief description of the
basis for the dispute.  Comcast and Vendor shall each act in good faith and use
commercially reasonable efforts to promptly resolve such disputed charges.


3.4            Vendor represents that the prices, terms, warranties, and
benefits contained in this Agreement or any SOW are equal to or better than
those offered to any other comparable customer of Vendor’s with the same or
similar Services with the same or similar quantities and contractual
obligations.  If Vendor offers services or goods to any other customer,
purchasing substantially similar or less quantity or volume of such services or
goods than Comcast, at a lower price, more favorable terms, more favorable
warranties, or more favorable benefits during the term of this Agreement,
Comcast shall receive such terms, warranties or benefit prospectively and
retrospectively.  Upon request by Comcast, an officer of Vendor shall certify
that Vendor is in compliance with this Section 3.


3.5            The amounts to be paid by Comcast under this Agreement do not
include any state, provincial or local sales and use taxes, however designated,
which may be levied or assessed on the Services.  With respect to such taxes,
Comcast will either furnish Vendor with an appropriate exemption certificate on
a timely basis or pay to Vendor, upon presentation of invoices therefore, such
amounts as Vendor may by law be required to collect or pay, provided that Vendor
will use reasonable efforts to minimize the amount of any such tax.  Comcast
shall have no obligation to Vendor with respect to other taxes, including, but
not limited to, those taxes relating to Vendor’s net or gross income or revenue,
license, occupation, or real or personal property.


SECTION IV
 
DUTIES OF VENDOR
 
4.1            Vendor shall provide the Services on a continuing basis
throughout the term of this Agreement and as set forth in a SOW and shall
diligently perform all other duties that are required to be performed hereunder
or as set forth in a SOW. Vendor agrees to meet service level commitments set
forth in a SOW.
 
4.2            Vendor shall comply with all laws, rules and regulations
governing its activities and which are applicable to the Services.
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
3
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


4.3            Vendor shall provide a data file to Comcast, on a daily basis of
customers who have requested to be placed on a Do Not Call List.  Comcast shall
incorporate the information obtained from the file into the appropriate
subscriber management databases.
 
4.4            Vendor shall maintain complete and accurate records with respect
to its activities hereunder in accordance with all applicable laws, rules, and
regulations as well as with the terms and conditions of this Agreement and/or
any SOW.  Without limiting the generality of the foregoing, Vendor shall
maintain throughout the Term of this Agreement and for a period not less than
two (2) years thereafter:  (i) all advertising, brochures, scripts, promotional
and call handling materials that are substantially different than those provided
by Comcast and (ii) the name and the last known address and phone number for all
current and former employees directly involved in performing Vendor’s
obligations pursuant to this Agreement.  Further, Vendor shall provide to
Comcast its Federal Taxpayer Identification Number (or equivalent), State
Identification Number (or equivalent) and such other information specified in a
SOW.
 
4.5            No Vendor customer service representatives (“CSRs”), supervisors
or other personnel dedicated to providing Services to Comcast customers shall
perform any work for any other telecommunications provider who is a customer of
Vendor during the Term of this Agreement. Vendor agrees that during the Term of
this Agreement, it will not solicit any employee of Comcast for the express
intent of employment with Vendor, provided that nothing herein shall prohibit
any general advertisement for employment opportunities, which is not
specifically targeted at any particular employee.


4.6            In exercising its rights and performing its obligations under
this Agreement or any SOW, Vendor shall conduct its business and represent
Comcast in a professional, ethical, legal and businesslike manner.  Vendor
agrees that it will:  (i) utilize only competent personnel; (ii) conduct its
operations at all times in such a manner that its actions or the actions of its
personnel will not jeopardize Comcast’s and its parent’s, affiliates’ and
subsidiaries respective relationships with governmental authorities, communities
in which Comcast or Vendor operates and with Comcast’s actual and potential
customers; and (iii) ensure that personnel maintain a polite, cooperative manner
when dealing with any and all prospective and actual customers.  Comcast shall
have the right for any reason, not inconsistent with applicable laws, rules or
regulations, to request that Vendor discontinue using any person or persons for
the Services. Any such request shall be fulfilled to the best of Vendor’s
ability immediately upon receipt of Comcast's written notice to Vendor.  Vendor
shall not furnish such person(s) so removed to perform the Services, without the
prior written consent of Comcast.
4
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


4.7            Vendor shall implement and comply with Security Protocols
established by Comcast and attached hereto as Exhibit A.  Upon reasonable prior
notice, Comcast may audit Vendor for compliance with the Security Protocols. 
Any cost of audit shall be borne by Comcast, except in the event that a material
breach of the Security Protocols is discovered during any audit, Vendor shall
reimburse Comcast for the reasonable costs incurred in performing such audit. 
Comcast reserves the right to amend such Security Protocols from time to time as
deemed necessary in its sole discretion, provided that Vendor shall have thirty
(30) days from the date Comcast notifies Vendor of such change to either: (i)
implement changes; or (ii) if such changes would result in substantial costs to
Vendor or would otherwise adversely impact the provision of Services by Vendor
hereunder, contact Comcast in order for the parties to discuss and mutually
resolve such requested changes.  Any failure to comply with Security Protocols
(or amended Security Protocols, after such thirty (30) day period) shall be
deemed a material breach of this Agreement, giving rise to Comcast’s right to
immediately terminate this Agreement in its sole discretion without notice or
opportunity to cure.  The parties agree that it may be difficult, if not
impossible, to determine damages in the event of a material breach of the
Security Protocols.  Vendor agrees to pay as liquidated damages, and not as a
penalty, an amount equal to [***], in the event any material breach of the
Security Protocols occurs.  Such amount shall be in addition to any other
obligation of Vendor, including, but not limited to, the indemnification
obligations set forth in Section VI below, entitled “Indemnification, Limitation
of Liability.”  The parties agree that this amount is reasonable and
commensurate with the anticipated loss to Comcast resulting from such breach and
is agreed to as a fee, not a penalty.


4.8            Vendor agrees to secure and maintain, at its sole cost and
expense:


(i)            Commercial General Liability Insurance for damage claims due to
bodily injury (including death), or property damage caused by or arising from
acts or omissions of Vendor with limits of no less than one million dollars
($1,000,000.00) per occurrence and two million dollars ($2,000,000.00) annual
aggregate.  Coverage is to include coverage for personal and advertising
liability and contractual liability;


(ii)          Workers’ Compensation insurance in compliance with all statutory
requirements;


(iii)         Errors and Omissions liability insurance with limits of no less
than one million dollars ($1,000,000.00) per claim and three million dollars
($3,000,000.00) annual aggregate;


(iv)         Cyber-Liability, e-commerce liability or media professional
liability insurance with limits of no less than one million dollars
($1,000,000.00) per occurrence and three million dollars ($3,000,000.00) annual
aggregate; and


(v)          Umbrella Liability insurance with limits of no less than five
million dollars ($5,000,000.00) per occurrence and five million dollars
($5,000,000.00) annual aggregate.
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
5
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


(vi)        Crime insurance, including third party Crime with limits of no less
than one million dollars ($1,000,000) per occurrence.


(a)            Vendor shall name Comcast and its parent, subsidiaries,
affiliates, and assigns, and their respective directors, officers, employees,
and agents, and any other party reasonably required by Comcast, as additional
insured on all such General Liability policies.  All policies shall be written
with an insurance company licensed to do business in the state where services
are provided, and having an AM Best rating of no less than A- VIII.  Vendor
shall provide thirty (30) days prior written notice of cancellation or material
changes to any required policy.  Maintenance of the foregoing insurance will in
no way be interpreted as relieving Vendor of any responsibility whatsoever under
this Agreement with respect to liability or indemnification.


(b)            Vendor will provide to the notice address named herein, no later
than ten (10) days before commencing work hereunder, and prior to the expiration
of each policy, a certificate or certificates evidencing the insurance coverage
and endorsements required herein.  The acceptance or failure to reject any such
certificate shall not constitute a waiver by Comcast of the requirements
herein.  Should Vendor fail to provide acceptable proof of the required
insurance, Comcast shall have the right, but not the obligation, to withhold all
payment until proof of the required insurance is provided, or terminate this
Agreement immediately upon written notice to Vendor.


4.9       Vendor shall cause a Background Check (as defined below) to be
completed on all personnel assigned by Vendor to provide Services hereunder
prior to the date such Services commence and shall not assign personnel to
provide Services hereunder if the results of any Background Check, or Vendor’s
actual knowledge, indicate that such personnel may pose a risk to Comcast
property, employees, subscribers or Comcast Proprietary Information.   The
parties understand and agree that the nature of the information that Vendor
personnel may access, as well as the requirements of applicable law, may change
from time-to-time, and in such cases, the parties will work together in good
faith to modify this Section 4.9 and/or the applicable SOW to address any such
changes.  Notwithstanding the performance of any Background Check, Vendor shall
be legally responsible for all acts of its personnel.  For purposes of this
Section 4.9, a “Background Check” means a background investigation performed by
an agency in good standing with the National Association of Professional
Background Screeners, and shall include, but not be limited to, a check of
felony and misdemeanor criminal convictions (federal, state and county) for at
least the immediately preceding seven (7) year period, as well as searches of
the national terrorist watch list and relevant national and state sex offender
registries.     At all times while performing Services, Vendor personnel shall
not (a) possess, distribute, manufacture or use any illicit drug; (b) consume or
possess alcohol; (c) possess any prescription drug for any person other than the
person for whom the drug is prescribed (or a member of such person’s household)
or abuse any prescribed drug; or (d) perform Services under the influence of
alcohol and/or illicit drugs.
6
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

4.10            Except as otherwise set forth in this Agreement or a SOW, Vendor
is solely responsible for furnishing all equipment, software, systems, tools,
documentation, licenses, permits, approvals, supplies and other tangible and
intangible items necessary to provide the Services and perform its obligations
under this Agreement.


4.11            Vendor will monitor and record its compliance with the Service
Level Guarantees (as defined in an applicable SOW) on an on-going basis
throughout the Term of this Agreement. Vendor shall use a Comcast approved (or
if made available to Vendor by Comcast, a Comcast supplied monitoring tool
(e.g., Click2Coach, Witness, or NICE)) that is equipped to monitor calls with
both voice and screen capture.  Vendor shall conduct periodic support reviews
with Comcast upon the prior written request of Comcast.


4.12            Vendor shall provide Comcast with unimpeded password protected
remote access to Vendor’s monitoring tools (e.g., tools used to monitor to
Vendor’s personnel performing the Services on a random basis and/or to review
electronic responses on a random basis, including, but, not limited to, remote
monitoring of all live calls to all toll free numbers Comcast sends to Vendor)
prior to Vendor commencing to provide the Services. Vendor shall ensure that the
remote monitoring capability provided to Comcast complies with applicable State
and Federal laws. Comcast reserves the right to audit Vendor’s performance of
this Agreement and the Services by whatever means Comcast deems appropriate with
or without notice to Vendor, including, but not limited to, customer surveys,
monitoring calls and/or other work related activities (either onsite or
remotely) provided as a part of the Services to the extent permitted under
applicable law and, in the case of financial audits, on thirty (30) days written
notice. Comcast may utilize Comcast personnel or third parties to conduct such
audits, which shall be at Comcast’s expense. If requested by Comcast, Vendor
will provide Comcast with copies of all records of Vendor’s performance of the
Services, including, but not limited to, phone records, reports and such other
information and records in the format requested by Comcast.


4.13            Vendor agrees to maintain dedicated quality assurance staff
focused on monitoring the customer quality experience and ensuring Vendor is
adhering to Comcast's Quality Support Guidelines.  As used herein, "Comcast
Quality Support Guidelines" are a Comcast developed set of defined behaviors and
performance criteria to which all CSRs are measured regarding their interaction
with Comcast customers or prospective customers from a quality perspective.  
Vendor will perform [***] evaluations per CSR per month.   Vendor’s quality
assurance staff will assess CSR and supervisor evaluations and identify
calibration gaps.  If gaps are identified, the quality assurance staff will
develop corrective action plans to eliminate the identified gap(s).


4.14            Vendor will equip the facilities where the Services are
performed (excluding the facilities of Vendor’s work from home personnel, the
“Designated Facilities”) to Comcast’s general architecture specifications for
the Services as set forth in Exhibit C Technical Requirements attached hereto. 
Vendor’s CSR desktops (including those of Vendor’s work from home CSRs) shall
comply with Exhibit C –Technical Requirements.  Comcast shall have the right to
review all Designated Facilities used in providing the Services, including, but
not limited to, all devices, equipment, ports, circuits, network bandwidth and
any perform other technical and system review(s) upon two (2) business days
written notice to Vendor.
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
7
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

(a)            Vendor’s personnel performing the Services will connect to
Comcast’s telecommunications services, virtual desktop systems, and customer
care tools, via dedicated circuit path between the party’s networks. The network
design should allow Vendor’s traffic to traverse a primary path but be capable
of failing over to a secondary path in the event of a circuit outage on the
primary path as set forth in Exhibit D -Telecommunications Requirements attached
hereto.  The dedicated circuits will be acquired by Vendor, at Comcast’s cost,
from at least two diverse providers with sufficient bandwidth to support the
specified number of seats at the Designated Facilities.  Subject to mutual
agreement and specified in the applicable SOW, these dedicated circuits will be
procured and managed by either Vendor or Comcast.  Unless otherwise set forth in
the SOW, Comcast shall not be responsible to reimburse Vendor for losses due to
downtime of either dedicated circuit resulting in Vendor’s personnel not being
able to perform Services.


(b)            Vendor shall provide USB headsets for Vendor personnel who
require the use of a telephone to provide the Services.


(c)            Vendor’s workstations shall meet minimum workstation hardware
requirements, operating system and software requirements as specified below and
as otherwise set forth in the applicable SOW which are subject to change,
pursuant to the Change Management process set forth in Section 12 of the
applicable SOW
 
Workstation Requirements:
 

· Core Intel i5 processor with 4GB of RAM or equivalent  with a 80GB 7200 RPM
SATA hard drive and integrated Intel video with integrated audio

· Windows XP Professional operating system or higher

· 17-19” Dell LCD display (or its equivalent).



(d)            Any request by Vendor or Comcast to change network or Internet
connectivity must be communicated to the other party in writing for approval a
minimum of thirty (30) days prior to the requested date of change.  If such
request if made by Vendor, Comcast may, at its sole discretion, decline the
change request or require additional changes to the request.  Any change to
network or Internet connectivity shall be planned and executed in a coordinated
way, so as eliminate or minimize downtime of the Services Any Services.
8
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

4.15            In the event of the termination or expiration of a SOW, Vendor
shall, at Vendor’s cost, return to Comcast all Comcast Equipment (as defined
below), and all other tangible or intangible items of Comcast then in Vendor’s
possession or control within ten (10) days of such termination or expiration,
unless the Comcast Equipment, tangible or intangible items are being used by
Vendor to provide Services under another SOW, in which case such Comcast
Equipment, tangible or intangible items may be retained by Vendor until the
expiration or termination of such SOW.  Comcast Equipment shall be returned via
a major carrier and with insurance equal to the current market value (as
supplied by Comcast). Vendor shall provide Comcast with the shipment tracking
numbers upon shipment.  Any Comcast Equipment which is damaged, lost, stolen or
otherwise missing will be billed to Vendor at the full replacement value.


4.16            Vendor will maintain the network and server operating systems to
industry standard patch levels.


4.17            Vendor shall meet or exceed the following: (i) [***]
telecommunications availability, (ii) [***] Internet availability and (iii)
[***] local area network (“LAN”) availability as measured on a monthly basis
(collectively, the “Network Service Levels”). In the event that Vendor’s owned
and operated network facilities do not meet the [***] uptime and availability
requirements, Vendor shall provide in such report details regarding how such
uptime and availability will be met.


(a)            Voice and data quality over Vendor’s owned and operated network
facilities shall at a minimum meet the relevant industry quality standards.


(b)            Within ten (10) days after the end of each calendar quarter,
Vendor shall provide to Comcast a report that sets forth the service level
metrics of its telecommunications/internet suppliers for the calendar quarter.


(c)            With respect to the infrastructure related to each Network
Service Level, Comcast shall be entitled to do a site audit of Vendor’s
architecture upon at least twenty-four (24) hours prior notice to Vendor. 
Changes to any infrastructure architecture related to the Network Service Levels
must be communicated to and approved by Comcast in advance of the changes so as
to ensure Comcast adequate time to prepare for the change in infrastructure. 
Vendor shall notify Comcast: (i) at least two (2) weeks in advance of any
scheduled maintenance related to the network facility or Vendor’s
telecommunications infrastructure with a plan and such maintenance shall be
subject to the reasonable approval of Comcast and (ii) immediately, in the case
of emergency maintenance.    Any Productive Hours or other Vendor compensation
lost due to maintenance of Vendor’s systems shall not be billable to Comcast. 
Vendor shall supply a quarterly review and plan for addressing any issues
related to the Network Service Levels.  Vendor will provide Comcast with monthly
reports on Vendor’s metrics related to the Network Service Levels.
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
9
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

4.18            Vendor will provide a dedicated training staff, training
facilities and training materials. Vendor will provide adequate trainer staffing
levels to meet the training needs of Vendor personnel providing the Services, as
determined by Vendor. Vendor shall ensure that all individuals responsible for
training Vendor’s personnel to perform the Services have been properly trained
in the performance of the Services.  Unless otherwise set forth in a SOW, Vendor
shall be responsible for developing, managing, and maintaining all aspects of
Vendor’s training curriculum, including the development, management and
maintenance of training materials, and the training of  its personnel. Comcast
shall have the right to review and approve the content of all training
curriculum and materials prior to its use by Vendor.  Comcast shall have the
right, at its sole discretion, to observe any training class for Vendor
personnel providing the Services.


4.19            Vendor will appoint a primary relationship manager and a backup
to manage the relationship established by this Agreement (the “Vendor
Relationship Manager”).  The Vendor Relationship Manager will:  (i) have overall
managerial responsibility for the Services; (ii) attend Comcast  executive level
meetings and planning sessions as requested by Comcast; (iii) serve as Vendor’s
primary liaison with Comcast’s Relationship Manager; and (iv) coordinate,
oversee, and monitor Vendor’s performance of the Services with the applicable
Vendor managers responsible for such performance.  The Vendor Relationship
Manager will be responsible for the set up and maintenance of Comcast’s branding
collateral, as provided by Comcast, in specified areas of the Designated
Facilities.


4.20            Vendor will appoint a technical account manager and a backup to
oversee the technology required to support the Services (the “Technical Account
Manager”).  The Technical Account Manager will:  (i) have overall managerial
responsibility for Vendor’s technology; and (ii) serve as the primary liaison to
Comcast as to the Vendor’s technology with Vendor Relationship Manager. 
Promptly following the Effective Date, each party shall provide the other party
with the name, telephone number, facsimile number and electronic mail address of
their respective Relationship Managers.  In addition to any notice requirements
set forth in this Agreement, all significant communications relating to this
Agreement will be directed to Relationship Managers for each party.  Either
party may change their Relationship Managers at any time during the term of this
Agreement by notifying the other party of such change.


4.21            Key Vendor Personnel means Vendor’s employees in key positions
that are deemed by Comcast to be critical to the success of the Services
including: Trainer(s), Quality Analyst(s), Workforce Management personnel,
Development Lead(s), and Operations Manager(s).  Vendor shall assign Key Vendor
Personnel to support the Services during the term of a SOW.  Vendor may replace
Key Vendor Personnel without providing Comcast with prior notice provided that
the replacement has the same skill sets in all material respects as the Key
Vendor Personnel being replaced. Comcast shall have the right to review the
resume of such new Key Vendor Personnel.  Comcast will not be charged for any
time necessary to train replacement Key Vendor Personnel.
10
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

4.22             Vendor shall ensure skilled network facility repair personnel
are available 7 days a week, 24 hours a day, 365 days a year to manage of
Vendor’s network facilities (the “Network Personnel”).  The Network Personnel
shall have detailed knowledge of all systems used by Vendor to provide the
Services and be capable of providing support and information to identify and
resolve issues related to the Vendor’s network facilities.  Network Personnel
shall be on duty thirty (30) minutes prior to the start of the Operation Hours
(as defined in the applicable SOW) until thirty (30) minutes after the end of
the Operation Hours as well as during any installation or maintenance of
Vendor’s network facilities.  Vendor shall provide Comcast with information
regarding an outage of Vendor’s network facilities as soon as such information
is available, including, but not limited to, the anticipated timeframe for
resolution of the outage.   Vendor shall provide the name, telephone number,
facsimile number and electronic mail address of Vendor contacts to whom any
telecommunications or network outage or latency problems are to be directed.


4.23            Vendor agrees to provide Comcast with daily, weekly and/or
monthly report(s) of its performance under this Agreement in a format acceptable
to Comcast, including, but not limited to, all reports listed in the applicable
SOW.  The parties agree to meet on a quarterly basis during the term of this
Agreement at a time and location determined by Comcast to review and discuss the
performance of this Agreement and related matters such as planning, forecasting,
new services and such other matters as Comcast deems appropriate. Any Vendor
action items from such meetings must be followed-up on within seventy-two (72)
hours, unless otherwise agreed to by Comcast. In addition to the reports set
forth herein, Vendor will supply Comcast with a complete post mortem within
twenty-four (24) hours following any outage resulting in a loss of 150 or more
Productive Hours.


4.24            Vendor shall cause all its personnel with access to information
contained in Comcast’s billing systems to complete the appropriate form attached
hereto as Exhibit E.  Vendor shall retain such forms and shall submit the
Contractor CPNI Certification form attached hereto as Exhibit F within thirty
(30) days of the date of Vendors execution of this Agreement.  Thereafter, the
Vendor shall submit the Contractor CPNI Certification form as new Vendor
personnel are provided with access to Comcast’s billing systems.


SECTION V
 
DUTIES OF COMCAST


5.1            Comcast shall pay Vendor for its performance of the Services,
pursuant to Section III.
11
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

5.2            Comcast shall comply with all laws, rules and regulations
governing its activities under this Agreement.
 
5.3            Comcast shall keep Vendor informed of the descriptions, prices,
terms and conditions under which the Comcast Products shall be provided, and
Comcast shall review and approve/disapprove all scripts and other sales and
marketing materials developed by Vendor on a timely basis.
 
5.4       Comcast shall invoice or arrange to invoice customers obtained by
Vendor for the Comcast Products.  Vendor shall have no right or obligation to
bill or to collect any payments from actual or potential customers for Comcast
Products, nor shall Vendor so bill and/or collect.  Should Vendor receive any
payments for Comcast Products hereunder directly from a customer, Vendor shall
immediately tender such payments to Comcast.


5.5            Comcast agrees that during the Term of this Agreement that it
will not solicit any employee of Vendor for the express intent of employment
with Comcast, provided that nothing herein shall prohibit any general
advertisement for employment opportunities, which is not specifically targeted
at any particular employee.


5.6            Comcast shall provide and maintain the Comcast online information
systems, equipment and software necessary to provide the Services, including
invoicing, as determined by Comcast  (the “Comcast Equipment“) including:
Comtrac, Einstein, Grand Slam, Agent Dash Board, Offer Management Tool, Links to
relevant reporting tools, Outage Board, Rate Guide, Pinnacle, OCR Tool, Quality
Assurance reporting portal, TTS, Einstein, and Cafe. The Comcast Equipment shall
not include the equipment or software which Vendor is required to provide under
this Agreement or a SOW. Vendor will provide Comcast with an estimate of all
costs associated with software and/or hardware to be paid for by Comcast, if
applicable. Comcast shall respond within five (5) business days of receiving the
estimate. If Vendor does not receive a response within five (5) business days
such estimate shall be deemed denied.  Vendor shall not purchase any such
software and/or hardware without the prior written approval from Comcast.
Comcast shall retain title to Comcast Equipment at all times. Vendor shall not
create or permit to be created any liens or encumbrances on Comcast Equipment.
Comcast shall be responsible for providing and maintaining all equipment within
Comcast’s firewall as it relates to providing connectivity for Vendor’s
workstation infrastructure including, but not limited to, the network, servers,
routers, hubs, data service units, and network information servers necessary to
perform the Services.


5.7            If the Comcast Equipment is defective, Comcast, at its expense,
shall repair or replace the defective Comcast Equipment; provided, however; this
shall not apply to any Comcast Equipment that has been lost or damaged because
of misuse, disaster (including, but not limited to, fire, flood, or earthquake)
or theft while in the possession of the Vendor.  In the event Comcast repairs or
replaces such lost or damaged Comcast Equipment, Vendor shall pay the full
replacement cost within thirty (30) days of the date of receipt of Comcast’s
invoice.
12
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

5.8            If applicable to an SOW, Comcast shall provide Vendor with sixty
(60) days advance written notice of the Service Level Targets (as defined in the
SOW) for each fiscal month, other than Line Adherence, which shall be as
specified in the SOW.


5.9            Promptly following the Effective Date, Comcast shall provide
Vendor with a master copy of relevant documentation and materials for the
Comcast Products as applicable to the Services. Alternatively, Comcast may
provide such information electronically. Vendor may copy and circulate copies of
such materials to its personnel who will be performing the Services provided it
preserves the intellectual property marks or confidentiality marks contained on
such materials.  Vendor shall cease the use of and return the master copy and
any and all copies of such documentation and materials to Comcast upon the
termination of this Agreement as well as those materials developed by Vendor
specific to the Services containing Comcast Proprietary Information.


5.10            Comcast will appoint at least one relationship manager to manage
the relationship with the Vendor established by this Agreement (the “Comcast
Relationship Manager”). The Comcast Relationship Manager will:  (i) have overall
managerial responsibility for Comcast’s responsibilities under this Agreement;
and (ii) serve as the primary liaison with Vendor Relationship Manager.


SECTION VI
 
INDEMNIFICATION, LIMITATION OF LIABILITY


6.1            Vendor will indemnify and hold Comcast and its respective
partners, directors, officers, agents and employees (the “Indemnities”) harmless
from and against all claims, demands suits, proceedings, damages, costs,
expenses, liabilities (including, without limitation, reasonable legal fees) or
causes of action of third parties (collectively, “Liabilities”) brought against
or incurred by any Indemnitee for: (i) injury to persons (including physical or
mental injury, libel, slander and death); (ii) loss or damage to property; (iii)
violations of applicable laws, applicable permits, codes, ordinances or
regulations by Vendor; (iv) damages arising from a data security breach
involving  Vendor’s local network environment; or (v) any claims arising out of
or in connection with Vendor’s obligation pursuant to this Agreement or any
other liability, resulting from the negligence or willful misconduct of Vendor,
its officers, agents, employees, or subcontractors in the performance of this
Agreement.  If Vendor and Comcast jointly cause such Liabilities, the parties
will share the liability in proportion to their respective degree of causal
responsibility.  Comcast will indemnify and hold Vendor and its respective
partners, directors, officers, agents and employees harmless from and against
all claims, demands, suits, proceedings, damages, costs, expenses, liabilities
(including without limitation, reasonable legal fees) or causes of action
(collectively, “Liabilities”) brought against or incurred by Vendor for: (i) any
claims arising out of or in connection with Comcast’s obligation pursuant to
this Agreement or any other liability resulting from the negligence or willful
misconduct of Comcast, its officers, agents or employees in the performance of
this Agreement.
13
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

6.2           Notwithstanding anything in this Agreement to the contrary, if a
Fine (as defined below) is charged or owed due to Vendor’s failure to make the
PCI Environment (as defined below) PCI Compliant as set forth in Exhibit A,
Vendor will indemnify, defend, and hold Comcast harmless from and against such
Fine.  If a Fine is charged or owed due in material part to Comcast, including
Comcast’s hardware, software, network (excluding the services provided by
another service provider/vendor), Vendor will have no indemnity obligations
related to such Fine, provided that Vendor has notified Comcast that it is
unable to be PCI Complaint due to Comcast prior to the assessment of such Fine. 
If a Fine is charged or owed partially due to Vendor’s failure to make the PCI
Environment PCI Compliant, Vendor shall only be liable for Vendor’s
proportionate amount of such Fine as determined based on any specific percentage
attribution of causation determined by the entity charging, determining, or owed
the Fine, or if no such attribution is specified, on a pro rata basis between
Vendor and the other parties identified as responsible for such failure. A
“Fine” shall mean any administrative or breach based fines or penalties levied
against Comcast specifically for its failure to be PCI compliant.  “PCI
Environment” shall mean any Vendor systems that have, or substantially support
Vendor systems which have, cardholder data.


6.3            EXCEPT FOR DAMAGES RESULTING FROM A PARTY’S (1) GROSS NEGLIGENCE,
INTENTIONAL ACTS, CRIMINAL OR FRAUDULENT ACTS OR (2) A PARTY’S OBLIGATION TO
INDEMNFIFY THE OTHER PARTY HEREUNDER, OR (3) A PARTY’S BREACH OF SECTION X
(RELATING TO CONFIDENTIALITY) OF THIS AGREEMENT (IN EACH CASE, WITH RESPECT TO
WHICH THESE LIMITATIONS SHALL NOT APPLY), UNDER NO CIRCUMSTANCES WILL EITHER
PARTY BE LIABLE TO THE OTHER PARTY (WHETHER BASED IN CONTRACT, TORT, OR OTHER
LEGAL OR EQUITABLE GROUNDS) FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
EXEMPLARY DAMAGES (EVEN IF THAT PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES), INCLUDING BUT NOT LIMITED TO, LOSS REVENUE OR ANTICIPATED PROFITS
OR LOST BUSINESS.  EXCEPT FOR DAMAGES RESULTING FROM A PARTY’S (1) BREACH OF
PAYMENT OBLIGATIONS IN RELATION TO FEES DUE, (2) A PARTY’S OBLIGATION TO
INDEMNFIFY THE OTHER PARTY HEREUNDER, OR (3) A PARTY’S BREACH OF SECTION X
(RELATING TO CONFIDENTIALITY) OF THIS AGREEMENT (IN EACH CASE, WITH RESPECT TO
WHICH THESE LIMITATIONS SHALL NOT APPLY), UNDER NO CIRCUMSTANCES WILL EITHER
PARTY BE LIABLE TO THE OTHER PARTY (WHETHER BASED IN CONTRACT, TORT, OR OTHER
LEGAL OR EQUITABLE GROUNDS) FOR DIRECT DAMAGES ARISING OUT OF THIS AGREEMENT IN
EXCESS OF FIFTEEN MILLION DOLLARS ($15,000,000).
14
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

SECTION VII
 
EXPENSES
 
Except as otherwise provided in this Agreement, a SOW or as otherwise agreed to
in writing by the parties, Comcast shall be responsible for all expenses
incurred by Comcast in the performance of Comcast's obligations under this
Agreement and/or SOW. Vendor shall be responsible for all costs and expenses
arising out of or relating to the provision of the Services and all other
resources required for Vendor to perform its obligations under this Agreement or
a SOW.


SECTION VIII
 
TRADEMARKS AND SERVICE MARKS


8.1            Except as expressly provided in Section 8.2, Vendor shall not be
deemed by anything contained in this Agreement or done pursuant to it to acquire
any right, title or interest in or to the use of the name “Comcast,” the Comcast
service marks, or in or to any trademark or service mark now or hereafter owned
by or used by Comcast or any parent, subsidiary or affiliate thereof (the
“Marks”).


8.2            Vendor shall not use the Marks in its business, trade or
corporate name without the express written consent of Comcast.  To the extent
that this Agreement expressly authorizes use of such Marks, such use by Vendor
is permitted solely for purposes of the Vendor’s performance of its obligations
under this Agreement, and such Marks may not, in any instance, be used to
promote the services of Vendor or of any provider of products or services other
than Comcast.


8.3            Immediately upon termination of this Agreement, Vendor will turn
over to Comcast any materials using any Mark, unless Comcast has consented to
ongoing use by the Vendor of such Marks pursuant to a separate agreement.


SECTION IX
 
INVENTION AND PATENT RIGHTS


9.1            Neither party shall be deemed by anything contained in this
Agreement or done pursuant to it to acquire any right, title or interest in or
to any design, invention, improvement, process, methodology, ideas, know-how,
techniques or system now or hereafter embodied in any Comcast Product or in any
hardware, software or middleware provided by a party to the other party, whether
or not such design, invention, improvement, process or system is patented or
patentable under the laws of any country.
15
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

9.2            Comcast shall have the right to negotiate the right to use (by
ownership, license or otherwise) for itself and any of its subsidiaries or
affiliates any customer service systems and any other system, process, tool,
method, procedure or information used specifically by Vendor in connection with
providing the Services, but excluding Vendor’s underlying systems or
intellectual property utilized therein, on terms reasonably acceptable to
Comcast and Vendor.


SECTION X


PROPRIETARY INFORMATION, NONDISCLOSURE AND PUBLICITY


10.1        Both parties agree that all information furnished to it by the other
party which is identified as being proprietary or confidential or which the
receiving party knows or has reason to know is confidential, trade secret or
proprietary information (the "Proprietary Information") is to be treated in a
confidential manner and shall remain the sole and exclusive property of the
providing party.  Proprietary Information may not be directly or indirectly
disseminated to any third party without the prior written consent of the
disclosing party; provided, however, that the receiving party may disclose the
same to its employees and subcontractors that have a need to know because of
their involvement in this Agreement and have agreed to maintain the confidential
nature of the Proprietary Information.  Both parties acknowledge that the
Proprietary Information of the other party is a valuable asset of the disclosing
party, that any unauthorized disclosure or use thereof may cause irreparable
harm and loss, that monetary damages may not be sufficient to compensate, and
that injunctive relief is an appropriate remedy to prevent any actual or
threatened unauthorized use or disclosure of the Proprietary Information. 
Without limiting the foregoing, the terms and conditions of this Agreement are
Proprietary Information.   Both parties shall return any copies of Proprietary
Information to the disclosing party upon the request of the disclosing party and
upon the termination or expiration of this Agreement.


10.2         The confidentiality and non-disclosure obligations set forth herein
do not apply to any portion of the Proprietary Information that (i) is or
becomes public knowledge through no fault of the  receiving party; (ii) is
disclosed to the  receiving party without a restriction on disclosure by a third
party that has the lawful right to disclose the same; or (iii) is required to be
disclosed by  the receiving party pursuant to a lawful and formal request of a
governmental or regulatory authority (so long  the receiving party provides  the
disclosing party with prior written notice of such governmental or regulatory
request and a reasonable opportunity under the circumstances to contest such
request).


10.3         Neither party shall use any confidential information belonging to a
third party in furtherance of their obligations hereunder, unless otherwise
authorized by that third party.
16
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

10.4         Vendor shall not use any trademark, service mark, trade name, or
other name or logo of Comcast in any advertising or publicity and shall not
issue any public statement concerning this Agreement or the Services rendered
hereunder without the prior written consent of Comcast.  Notwithstanding any
other provision of this Agreement, Vendor may disclose such information as may
be expressly required under applicable law without such consent from Comcast,
provided that Vendor promptly (prior to such disclosure to the extent possible)
notifies Comcast in writing of any such disclosure required by law, including
any notices received by Vendor requiring such disclosure. Further, Vendor may
disclose the existence of this Agreement and discuss non-confidential
information, including qualitative information customarily discussed by public
companies in relation to material agreements and large customers, in its public
releases and filings required by the Security Exchange Commission, and investor
relations and corporate communications.


10.5         Vendor hereby acknowledges that Comcast has a special
responsibility under the law to keep personally identifiable information of its
customers (“PII”) private and confidential.  PII is subject to the subscriber
privacy protections set forth in Section 631 of the Cable Communications Policy
Act of 1984, as amended (47 USC Sec. 551), as well as other applicable federal
and state laws.  Vendor agrees that it shall use such information in strict
compliance with Section 631, all other applicable laws governing the use,
collection, disclosure and storage of such information, and the protocols set
forth hereunder.  In addition to and without limiting the foregoing, in no event
shall Vendor use, disclose or in any way provide personally identifiable
information of a customer in violation of 47 USC 551 (as amended and
supplemented, “Section 551”) and Vendor further agrees to comply with all
requirements and provisions of Section 551.  The provisions of this Section 10
shall survive the expiration or termination of this Agreement.


SECTION XI
 
END USER, END USER INFORMATION AND CROSS-MARKETING


11.1        All actual customers who contact Vendor concerning the Comcast
Products are customers of Comcast and not customers of Vendor.  Vendor hereby
agrees that Comcast holds all title, right, possession in its customers and that
no such title, right, possession and dominion shall pass to Vendor hereunder.
 
11.2        All customer information, including, but not limited to,
customer names, addresses, telephone numbers, email addresses, service
selections and the like, shall constitute Comcast Proprietary Information,
regardless of whether or not such information is specifically identified as
such.  Vendor shall use such customer information for no other purpose or
purposes other than those expressly authorized in this Agreement or a SOW.
17
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

11.3         Vendor, its affiliates and subsidiaries, and their respective
employees and agents, hereby agree that they shall not directly or indirectly
induce, influence or suggest that any actual or prospective Comcast customer
purchase, contract for, or switch to any non-Comcast product or service. 
Comcast shall have the right to enforce this Section XI by obtaining an
injunction or specific performance from any court of competent jurisdiction. 
Additionally, if Vendor its affiliates and subsidiaries, and their respective
employees and agents or its subcontractors violates this Section XI, Comcast, in
addition to the right to terminate the Agreement pursuant to Section XII, shall
be entitled to recover reasonable attorneys' fees in redressing said breach. 
The provisions of this Section XI shall survive the termination of this
Agreement.  The remedies set forth herein are cumulative and are in addition to,
and not in limitation of, other remedies available at law or in equity.  None of
the remedies specified in this Section XI for any default or breach of this
Agreement shall be exclusive.


SECTION XII
 
TERM AND TERMINATION
 
12.1        The term of this Agreement shall commence on the Effective Date and
shall continue in full force and effect thereafter until December 31, 2014
unless terminated earlier in accordance with this Agreement (the “Initial
Term”).  The Agreement shall automatically renew for additional one (1) year
periods (each a “Renewal Term”) unless written notification of cancellation is
provided by either party no less than sixty (60) days prior to the termination
of the then current Term.  The Initial Term and the Renewal Term, if any, are
collectively the “Term.”
 
12.2         Comcast may, at its election, terminate this Agreement and/or any
SOW without cause on ninety (90) days written notice to Vendor.
 
12.3         Comcast may, at its election, terminate this Agreement and/or any
SOW immediately if an order by any court or governmental authority with proper
jurisdiction deems the activities of either party to be in conflict with an
applicable law, rule or regulation, if Comcast loses any authorization,
franchise or permit necessary to provide the Comcast Products, or if Comcast
ceases to provide such Comcast Products.
 
12.4         Comcast may, at its election, terminate this Agreement, and/or any
SOW if a material breach by Vendor occurs, and such material breach continues
for a period of thirty (30) days after written notice from Comcast to Vendor
specifying the breach.
 
12.5        Vendor may, at its election, terminate this Agreement and/or any SOW
if a material breach by Comcast occurs, and such material breach continues for a
period of thirty (30) days after written notice from Vendor to Comcast
specifying the breach.
 
12.6        Comcast may, at its election, terminate this Agreement and/or any
SOW  if Vendor becomes insolvent or makes an assignment for the benefit of its
creditors, or if a committee of creditors or other representative is appointed
to represent its business, or if a voluntary or involuntary petition under any
section of a bankruptcy or similar act shall be filed by or against the Vendor
and the Vendor fails to discharge the petition or to obtain dismissal of the
petition within ten (10) days following the appointment of such committee or
representative.
18
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

12.7         Vendor may, at its election, terminate this Agreement and/or any
SOW if Comcast becomes insolvent or makes an assignment for the benefit of its
creditors, or if a committee of creditors or other representative is appointed
to represent its business, or if a voluntary or involuntary petition under any
section of a bankruptcy or similar act shall be filed by or against Comcast and
Comcast fails to discharge the petition or obtain dismissal of the petition
within ten (10) days following the appointment of such committee or
representative.
 
12.8         Except as expressly set forth in this Agreement, no termination of
this Agreement and/or any SOW shall affect any accrued rights or obligations of
either party as of the effective date of such termination, nor shall it affect
any rights or obligations of either party which are intended by the parties to
survive any such termination. Any remedies set forth in this Agreement for a
termination by Comcast due to breach of this Agreement by Vendor are cumulative
and are in addition to, and not in limitation of, other remedies available at
law or in equity.  None of the remedies specified in this Agreement for any
default or breach of this Agreement shall be exclusive, unless expressly set
forth in this Agreement.
 
12.9        In connection with any termination or non-renewal of this Agreement
or a SOW, Vendor agrees to assist Comcast with a smooth and efficient transition
of the Services to a third party designated by Comcast or to Comcast.  Such
transition shall be for the period designated in the notice of termination but
shall not exceed six (6) months (the “Transition Period”). Such transition shall
include, without limitation:  (i) such reasonable assistance, advice and
training as Comcast may request, (ii) the assignment or sublicensing of any
third party licenses used by Vendor in providing the Services, (iii) making
available to Comcast on reasonable terms any third party services being used by
Vendor in providing the Services, (iv) a continuation of the Services during the
Transition Period, and (v) such other reasonable assistance as Comcast may
request.  If Comcast terminates this Agreement or an SOW pursuant to Section
12.4 above, Vendor shall pay all of Comcast’s costs associated with
transitioning the Services to a third party designated by Comcast or to Comcast.
In the event such Transition Period extends after the Term of this Agreement,
Vendor’s performance of the Services and Comcast’s payment therefore during the
Transition Period shall be governed by the applicable SOW and this Agreement.


SECTION XIII
 
RELATIONSHIP OF PARTIES
 
13.1         Neither party to this Agreement is an agent, partner or employee of
the other; rather, the parties are independent contractors.  Vendor shall not be
treated as an employee of Comcast for any purpose, including, but not limited
to, state or federal income tax,  the Federal Unemployment Tax Act, Federal
Insurance Contributions Act, the Social Security Act or any other state,
federal, provincial or other unemployment or employment security act.  Vendor is
not authorized to make any promise, warranty or representation on Comcast's
behalf with respect to the Comcast Products or to any other matter, except as
expressly authorized in writing by Comcast.
19
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

13.2         Each party acknowledges that it has separate responsibility for all
applicable federal, state, provincial and local taxes for itself and any of its
employees and each party agrees to indemnify and hold the other harmless from
any claim or liability therefore.
 
13.3        Each party understands and agrees that its employees shall not be
entitled to participate in health or disability insurance, retirement or pension
benefits, if any, to which employees of the other party may be entitled.


SECTION XIV
 
EEO REQUIREMENTS
 
14.1         Comcast is an equal opportunity employer and is a federal
contractor.  Consequently, the parties agree that, to the extent applicable,
they will comply with Executive Order 11246, The Vietnam Era Veterans
Readjustment Assistant Act of 1974 and Section 503 of the Vocational
Rehabilitation Act of 1973 and also agree that these laws are incorporated
herein by reference.


14.2        Affirmative Action Notice:  Vendor is notified that it may be
subject to the provisions of 29 CFR Part 471 Appendix A: 41 CFR Section
60-1.4(9); 41 CFR Section 60-250.4 and/or Section 60-300.5; and 41 CFR Section
60-741.5 with respect to affirmative action program and posting requirements. 


SECTION XV
 
REPRESENTATIONS AND WARRANTIES


15.1         Vendor represents and warrants that (i) the execution, delivery
and/or performance of this Agreement or a SOW will not conflict with or result
in any breach of any provision of the charter, by-laws or other governing
instruments of Vendor or any agreement, contract or legally binding commitment
or arrangement to which Vendor is a party, and (ii) Vendor is not subject to any
limitation or restriction (including, without limitation, non-competition, and
confidentiality arrangements) that would prohibit, restrict or impede the
performance of Vendor's obligations under this Agreement or a SOW.  If any of
the foregoing representations or warranties should prove untrue, Vendor shall be
deemed in material breach of this Agreement.


15.2         Comcast warrants and represents to the best of its knowledge that
at no time during the term of this Agreement will the use of any services,
information, materials, techniques, or products directly provided by Comcast
infringe upon any third party's patent, trademark copyright, or other
intellectual property right, nor make use of any misappropriated trade secret. 
No statements contained in any written information furnished to Vendor by or on
behalf of Comcast in connection with this Agreement to the best of Comcast’s
knowledge contain any untrue statement of a material fact or omit any material
fact necessary to make the statement not misleading.
20
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

SECTION XVI
 
DISASTER RECOVERY


16.1            Vendor will supply Comcast, upon Comcast’s request not more than
one time per year, with a copy of its written disaster avoidance and recovery
plan (the “DAR Plan”).  The DAR Plan shall contain procedures designed to
safeguard Comcast’s Proprietary Information and the availability of the
Services, throughout the Term and shall include, without limitation, the
following:
 
(i)       Fire Protection.  Consisting of the appropriate type and quality of
equipment required to provide effective fire protection that it is regularly
reviewed and updated, with smoke detectors (with remote enunciators and zone
indicators) and automatic sprinkler systems in any computer areas.
 
(ii)      Power.  Multiple levels of power backup designed to provide
uninterrupted operation of Vendor equipment and Comcast Equipment in the event
of a loss of power in accordance with Comcast’s Technical Requirements (attached
hereto as Exhibit C).  Power requirements shall include multiple feeds to Vendor
site(s) from different processing stations of the local power company which
furnishes the main power to Vendor site(s).
 
(iii)     Equipment/Air Conditioning.  Multiple levels of protection against
loss of cooling, including a primary backup system which shall provide adequate
backup cooling capacity, and a secondary backup system, which shall be capable
of providing continuous cooling during a power outage so as to maintain Vendor
equipment and Comcast Equipment at all times within the tolerances specified by
the appropriate manufacturer.
 
(iv)     Computer Equipment.  Appropriate backup equipment that is capable of
maintaining operations in the event of hardware failures at Designated
Facilities with detailed, written recovery procedures which its personnel are
familiar with which enable Vendor personnel to switch to backup hardware with
minimal impact to Comcast.
 
(v)      Power Generation.  Details related to the frequency and load (for or
partial) tests of Vendor’s power generating capacity.
 
(vi)     Testing.  Testing to ensure Vendor’s compliance with the DAR Plan
performed at Designated Facilities twice per year.  The testing shall include,
but not be limited to, testing of hardware, installation and operation of all
systems, processing of data and generation of reports, and testing of
telecommunications facilities.  The Vendor shall supply test results to Comcast
within two weeks of each test.  Failure to successfully complete the test will
require re-testing within thirty (30) days of the original test. Vendor shall
ensure that it will not fail testing more than two (2) times in any one twelve
month period.
21
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

(vii)    Recovery Procedures.  Appropriate recovery procedures and automated
recovery tools for a call center operations facility.
 
(viii)  Operations Interruptions.  Restoration of the Services as expeditiously
as possible in the event of an unscheduled interruption.  Vendor shall notify
Comcast within ten (10) minutes of an unscheduled interruption.  Notification
will follow Comcast’s escalation process related to the report of technology
related outages.
 
(ix)      Time Frames For Recovery.  Time frames for restoration of Comcast’s
Services. Vendor shall work with telecommunications carriers and equipment
vendors to restore service as expeditiously as possible. Any recovery times will
be considered as downtime to Comcast.
 
(x)      Maintenance Of Safeguards.  Safeguards throughout the Term against
destruction, loss, or alteration of Comcast’s data, which are no less rigorous
than those Comcast uses to protect Comcast data.
 
16.2            Any changes to the DAR Plan must be presented for review and
approval by Comcast prior to implementation.  The DAR Plan shall be reviewed by
the parties on a quarterly basis and updated during the Term using American
Institute of Certified Public Accountants standards as guidance.   All personnel
required under the DAR Plan shall have a current copy of the DAR Plan and shall
be trained on the DAR Plan.   In the event of a disaster, Vendor shall use its
best efforts to migrate the Services to another site within seventy-two (72)
hours of such disaster. Notwithstanding, the foregoing, in the event of a
disaster which impairs Vendor’s ability to provide the Services, Comcast shall
have the right in its reasonable discretion to immediately perform the Services
itself or to have the Services performed by a third party.
 
16.3            Vendor acknowledges and agrees that Vendor will not receive
reimbursement for Productive Hours or other compensation lost due to a disaster
even if Vendor meets the requirements of the DAR Plan. Notwithstanding anything
in this Agreement to the contrary, Vendor further acknowledges and agrees that a
failure to perform its obligations under this Agreement shall not be excused
where such failure is caused by a failure to implement, update, or maintain the
DAR Plan.


SECTION XVII
 
MISCELLANEOUS
 
17.1         Assignability.  This Agreement is fully assignable by Comcast,
provided, however, in the event Comcast assigns this Agreement Vendor shall have
the right to terminate this Agreement for a period of ninety (90) days after the
effective date of such assignment by providing thirty (30) days prior written
notice.  Vendor acknowledges that Vendor has been selected to participate in
Comcast’s call handling program after evaluation by Comcast of Vendor’s
financial stability and reputation in the business community, as well as the
individual abilities and reputation of Vendor’s management and work force.
Accordingly, the parties agree that neither this Agreement, nor any SOW or any
right or obligation hereunder, is assignable, in whole or in part, whether by
operation of law or otherwise, by Vendor, without the prior written consent of
Comcast.  In the event of a permitted assignment or transfer, this Agreement and
any SOW shall be binding upon and inure to the benefit of the parties hereto and
their authorized successors and assigns.
22
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

17.2        Subcontractors.Vendor agrees that it will not subcontract or attempt
to subcontract any of its duties or obligations hereunder without the prior
written consent of Comcast.  Vendor’s use of a subcontractor does not release
Vendor from any of its liabilities or obligations under this Agreement and/or a
SOW.  Vendor is responsible for all actions and omissions of its subcontractors
that are performing for or acting on behalf of Vendor.
 
17.3         Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.
 
17.4        Severability. In the event any provision of this Agreement and/or a
SOW is held to be illegal or unenforceable, that provision shall be limited or
eliminated to the minimum extent necessary so that this Agreement and/or a SOW
shall otherwise remain in full force and effect and be enforceable.
 
17.5         Force Majeure.  Neither party shall be responsible for any delay or
failure in performance of any part of this Agreement and/ or a SOW to the extent
such delay or failure is caused by any force majeure condition, including, but
not limited to, act of God, labor dispute, strike or government requirement.  If
any such condition occurs, the party delayed or unable to perform shall promptly
give notice to the other party, and, among other remedies, the affected party
may, at its discretion, extend the term of this Agreement up to the length of
time the condition has endured.
 
17.6        Waiver. The failure of either party to enforce at any time any
provision of this Agreement and/or a SOW, or its failure to exercise any option
that is herein provided, or its failure to require at any time performance of
any provision herein by that party shall in no way affect the validity of, or
act as a waiver of, this Agreement and/or a SOW, or any part thereof, or any
right of that party thereafter to enforce it.
 
17.7         Amendment and Modification. Except as provided in this Agreement,
any amendment or modification of any provision in this Agreement, including
modification of any SOW, will not be effective unless the amendment or
modification is in writing and signed by both parties. Such amendment and
modification shall be enforceable by its terms when signed by both parties.
 
17.8         Governing Law. This Agreement shall be governed and construed in
all respects in accordance with the laws of the Commonwealth of Pennsylvania.
The parties agree that any controversy or dispute arising out of or relating to
this Agreement shall be settled by binding arbitration in Philadelphia,
Pennsylvania, in accordance with the rules of the American Arbitration
Association then in force.  The arbitration shall be governed by the United
States Arbitration Act, and judgment upon the award rendered by the
arbitrator(s) may be entered by any court having jurisdiction thereof.
23
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

17.9            Notices. All notices required or permitted hereunder shall be in
writing and addressed to the respective parties as set forth below, which may
from time to time be modified, and such notice shall be delivered by hand or by
registered or certified mail, postage prepaid.


If to Comcast:
 
Comcast Cable Communications Management, LLC
One Comcast Center
1701 JFK Boulevard
Philadelphia, PA 19103-2838
Attention:  Sr. Vice President of Customer Service
 
with copies to:
 
Comcast Cable Communications Management, LLC
One Comcast Center
1701 JFK Boulevard
Philadelphia, PA 19103-2838
Attn: General Counsel, Cable Legal
 
Comcast Cable Communications Management, LLC
One Comcast Center
1701 JFK Boulevard
Philadelphia, PA 19103-2838
Attn: Sr. Vice President, Cable Procurement
 
If to Vendor:
 
Support. Com, Inc.
900 Chesapeake Drive, 2nd Floor
Redwood City, CA 94063
Attention: Chief Executive Officer
 
with a copy to:
 
 
 
Support. Com, Inc.
900 Chesapeake Drive, 2nd Floor
Redwood City, CA 94063
Attention:  General Counsel

 
17.10      Entire Agreement.  This Agreement, together with any SOW, recitals
and all exhibits incorporated therein by reference, constitutes the entire
agreement of the parties hereto and supersedes all prior representations,
proposals, discussions and communications, whether oral or in writing.
24
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

17.11   Captions and Headings.  The captions and headings of this Agreement or a
SOW are for convenience and reference only and in no way define, limit, or
describe the scope or intent of this Agreement or any portion thereof, nor
affect it in any way the meaning or interpretation of this Agreement.
 
  IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


COMCAST
 
VENDOR:  SUPPORT.COM, INC.
 
 
 
 
 
BY:
 
 
BY:
 
 
 
 
 
 
NAME:
 
 
NAME:
 
 
 
 
 
 
TITLE:
 
 
TITLE:
 
 
 
 
 
 
DATE:
 
 
DATE:
 

 
WITNESS
WITNESS
 
 
 
 
 
BY:
 
 
BY:
 
 
 
 
 
 
NAME:
 
 
NAME:
 
 
 
 
 
 
DATE:
 
 
DATE:
 


25
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

 EXHIBIT A:  SECURITY PROTOCOLS


I.            PII.Vendor hereby acknowledges that Comcast has a special
responsibility under the law to keep personally identifiable information of its
customers (“PII”) private and confidential.  PII is subject to the subscriber
privacy protections set forth in Section 631 of the Cable Communications Policy
Act of 1984, as amended (47 USC Sec. 551), as well as other applicable federal
and state laws.  Vendor agrees that it shall use such information in strict
compliance with Section 631, all other applicable laws governing the use,
collection, disclosure and storage of such information, and the protocols set
forth hereunder.


II.         Confidentiality Agreements.  Vendor agrees to restrict disclosure of
PII to those employees, contractors, or sub-contractors with a need to know and
who are bound by contract to the confidentiality provisions herein.   Such
confidentiality agreements shall further restrict disclosure of any and all PII
and usage data, activity data or other information collected from or about or
otherwise regarding Comcast’s Subscribers whether in individual or aggregate
form.    To the extent that Vendor has access to or collects such usage data, it
does so solely on behalf of Comcast pursuant to its obligations hereunder and
shall maintain the confidentiality of such data in accordance with Comcast’s
then applicable privacy policies, privacy statements and applicable law.  Vendor
shall not collect or maintain such usage data except to the extent necessary to
perform its obligations under this Agreement.  Vendor shall retain employee and
contractor confidentiality agreements for a period of one year following
termination of this Agreement.


III.       Building Security.Vendor shall ensure that the Designated Facilities
or any facility where Vendor stores any Comcast Proprietary Information are
physically secure at all times in accordance with Vendors Security Plan (as
defined below) and standard call center industry practice, including after
business hours.  All authorized employees or contractors with access to such
facilities shall be issued and required to carry employee identification.
Visitors to such facilities shall be escorted at all times.


IV.       Encryption.  Any PII or usage data that is collected or obtained by
Vendor must be stored and transmitted in encrypted or otherwise secure form.  In
the event of a breach of security of any system, website, database, equipment or
storage medium or facility that results in unauthorized access to PII or usage
data by any third party (including any employee or subcontractor of Contractor
that is not authorized to access such information), Vendor shall notify Comcast
immediately and make best efforts to re-secure its systems immediately.


V.         Remote Access.  To the extent that Vendor is authorized to gain
remote access to Comcast’s networks or equipment for purposes of performing its
obligations hereunder, Vendor shall ensure that:
 

  a. Access is restricted to authorized employees.




b. Comcast is provided with a list of all such authorized employees upon
request.

26
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

c. Remote access is used solely for purposes of fulfilling Vendor’s obligations
under this Agreement and only to access equipment or software that is directly
involved in Vendor’s performance of its obligations hereunder and not to access
any other Comcast or third party systems, databases, equipment or software.




d. Remote access is obtained through a secure connection.




e. Compliance with the applicable policies, standards and requirements set forth
in Exhibit B – Partner Connection Request Policies.




f. Compliance with the applicable policies, standards and or requirements set
forth in Exhibit D - Telecommunications Specifications.  Upon Comcast’s request,
Vendor will perform and provide results of periodic security audits of its
access system and methods and will change authentication elements periodically
to maintain the integrity and security of Vendor’s access.



VI.      User ID, Password, Device Administration.   Vendor is responsible for
the ongoing administration of User IDs, Password for Comcast tools and systems
and peripheral devices installed on equipment which has access to Comcast tools
and systems.  As such, unless otherwise specifically agreed by the parties,
Vendor must take appropriate and reasonable measures to ensure:



a. User IDs are unique to each employee




b. Access privileges do not exceed what is necessary for the performance of the
Comcast approved activity




c. Terminated employee User IDs are disabled immediately and a formal process to
remove physical access for CSRs in a timely manner upon separation from Vendor.




d. User IDs are audited monthly and the results of the audit are provided to
Comcast upon request.




e. All Vendor network and systems access are controlled by enforcing strong
passwords (e.g. 8 characters should include lower, uppercase letters and at
least one special character. i.e. !@#$%).




f. All passwords shall be changed every 90 days, and no duplicate passwords are
allowed in the last 7 password changes. Access must be locked after three failed
attempts to enter a password. First time passwords for new user accounts which
are set to a unique value and must be changed immediately upon first logon.

27
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

g. Peripheral devices including but not limited to wireless network adapters,
USB external drives, CD/DVD drives, and other devices that may result in a
breach of these security protocols are disabled.




h. Workstations connected to Comcast’s network cannot be used for purposes other
than for the provision of the Services, including, but not limited to access
unrelated websites or the download and installation of third party software or
applications.



VII.    Security Plan.The Vendor must have a documented security plan approved
by Comcast for all of Vendor’s systems that are necessary to support the
Services (the “Security Plan”).  Vendor may submit third-party audit reports
and/or industry standard certificates that address substantively the same
Security Plan requirements as those set forth below and such reports may be
accepted by Comcast as fulfilling the Security Plan requirements.  The plan must
include:



a. Security awareness programs are in place to communicate policies and best
practices to personnel on a regular basis.

 

b. A formal process to dispose of technology assets with management approval
prior to disposal.




c. A formal process to remove all data from technology assets before disposal.




d. A formal process to evaluate and implement critical security patches based on
business need.




e. A formal process to ensure default system settings, such as default
permissions, accounts and passwords have been configured in accordance with
Vendor security policies.




f. A formal process to forward audit logs to a centralized log collection
facility for mutually agreed upon systems for monitoring and archiving.




g. A formal process to deploy host-based firewalls on all desktops or laptops
with access to Comcast Proprietary Information.




h. A formal process to secure backup tapes.




i. A formal process to approve physical access to the facilities by authorized
personnel prior to a person being granted access.

28
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

j. A formal process to review all physical access to facilities on a regular
basis to assure access is commensurate with job responsibilities.




k. If applicable, a formal process to apply similar security controls and
framework for work from home CSRs as are applied for CSRs in Designated
Facilities.



VII.     Social Media, Removal of Proprietary Information. Vendor is responsible
for taking appropriate and reasonable measures to ensure Comcast Proprietary
Information is not disseminated by Vendor employees or contractors in public
forums.  Vendor shall further prohibit physical removal of any item containing
Comcast’s Proprietary Information from any Vendor facility, regardless of the
format in which it is stored, including but not limited to, disks, hard drives,
or hard copy.


VIII.  PCI Compliance.  In the event Vendor engages in payment card transactions
as a part of the services provided to Comcast, Vendor shall comply with the
Payment Card Industry Data Security Standards ("PCI DSS") and any amendments or
restatements of the PCI DSS during the term of this Agreement.  Vendor accepts
responsibility for the security of customer credit card data in its possession,
even if all or a portion of the services to Comcast are subcontracted to third
parties.


IX.      Network Traffic Routing.  Vendor’s network traffic routing policy shall
protect Comcast's information security and data integrity. There shall be no
opportunity for the mingling of Comcast's Proprietary Information with other
non-Comcast traffic.  Vendor’s network traffic routing policy shall ensure only
traffic destined for Comcast targets is directed to the point-to-point virtual
private network (“VPN”) between Vendor and Comcast and any other traffic,
including local network traffic and general Internet traffic, is not directed to
the VPN.
 
X.         Anti-Virus.Vendor shall maintain industry standard methods for
defense against malware/trojan/virus infection.  Vendor shall maintain a program
of anti-malware/anti-virus updates to keep Vendor desktops free of infection. 
Vendor shall at regular intervals desktop execute scans and/or desktop image
refresh actions to ensure workstation integrity and minimize the likelihood of
infection.


X.        Protocol Exceptions:Exceptions to the stipulated protocols may be
granted with prior written consent from Comcast.
29
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

EXHIBIT B: PARTNER CONNECTION REQUEST POLICIES


In granting access to Comcast networks, Comcast assumes certain risks caused by
systems beyond the administrative control of Comcast Information Technology
controls and Comcast Information Security controls. To limit those risks,
Comcast requires that all third party partners connecting to Comcast internal
networks take reasonable actions to ensure that the third party partner network
does not negatively impact the confidentiality, integrity, and availability of
Comcast Information Assets, and that the confidentiality of Comcast information
on third party partner systems is adequately maintained.


While Comcast requires vendors accessing its network to take reasonable measures
to protect their information assets, Comcast provides no assistance to third
party partners on matters of network configuration, computer security, or
application assistance, other than that which is deemed necessary by Comcast to
connect to Comcast Information Assets.


Policy
Applicable
Not Applicable
Third Party Partner Requirements
x
 
Payment Card Industry Data Security Standards
x
 
Access Control Policy
x
 
Authentication Policy
x
 
Change Management Policy
x
 
Employee Personal Information Security Policy
x
 
Payment Card Protection Policy
x
 
Software Compliance Policy
x
 



30
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------


EXHIBIT C – TECHNICAL REQUIREMENTS

 [image00007.jpg]
 
One-X Agent On-Net SIP to Outsourcers
 
(Document Version 1.0)


CONFIDENTIALITY STATEMENT
 
The information contained herein is proprietary to Comcast and may not be used,
reproduced, or disclosed to others except as specifically permitted in writing
by Comcast.  The recipient of this document by its retention and use agree to
protect the information contained.
31
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

1.1 Organization of Document

 
Section 1, Introduction:  describes the purpose, scope, audience, reviewers &
authorization, organization, and requirements language contained in this
document, the normative and informative references in conjunction with this
document, reference acquisition where applicable, various terms used in this
document and their definitions, and various abbreviations and acronyms used in
this document and their definitions.
 
Section 2, Architecture:  describes the system architecture covering the
functional as well as the physical aspects of the service/feature, describes the
interfaces and protocols used, describes the OAM&P architecture (e.g. billing,
provisioning) supporting this service/feature.
 
Section 3 Use Cases and Transaction Flows: describes the detailed use cases,
which originate from customer use cases in the Product Requirements Document.
 
Section 4, Technical Requirements:  provides the enumerated technical
requirements subdivided as applicable to each major component of the
service/system/feature.
 
Section 5, Issues and Concerns:  is the list of open issues as of the current
version of this document.
 
Section 6, Appendix:  lists various information (including the matrix of
requirements) supporting the architecture and requirements listed in this
document.
 

1.2 Conformance Notation

 
Throughout this document, the words that are used to define the significance of
particular requirement are capitalized.  These words are:



MUST This word, or the adjective REQUIRED means that the item is an absolute
requirement of this specification.  The word MANDATORY may be used in lieu of
MUST in certain circumstances.

 

MUST NOT This phrase means that the item is an absolute prohibition of this
specification.

 

SHOULD This word or the adjective RECOMMENDED means that there may exist valid
reasons in particular circumstances to ignore this item, but the full
implications should be understood and the case carefully weighed before choosing
a different course.

 

SHOULD NOT This phrase means that there may exist valid reasons in particular
circumstances when the behavior is acceptable or even useful, but the full
implications should be understood and the case carefully weighed before
implementing any behavior with this label.

 

MAY This word or the adjective OPTIONAL means that this item is truly optional. 
One vendor may choose to include the item because a particular marketplace
requires it or because it enhances the product, for example; another vendor may
omit the same item.

 

1.3 References

 
This section contains those documents that are referenced within this document.
If newer versions of these referenced documents exist than are identified below,
the newer versions should be used to the extent that they do not conflict with
this document.  In the case of a conflict between a referenced document and this
document, this document shall have precedence; however, by informing the author
of this document it should be possible to update this document to remove any
conflict.
32
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

1.3.1 Normative References

 
This section contains those documents that are required for understanding this
document.  These referenced documents may contain requirements that are
implicitly included in this document.
 

1.3.2 Informative References

 
This section contains those documents that are useful for understand this
document.  These referenced documents may contain requirements that are
explicitly included in this document; however, no requirements in these
documents will be implicitly included in this document.



1.4 Terms and Definitions

 
This section contains the definitions of terms that have specific meaning when
used within this document.
 
Term
Definition
E.164
An International Telecommunication Union Telecommunication Standardization
Sector recommendation which defines the international public telecommunication
numbering plan used in the PSTN and some other data networks. It also defines
the format of telephone numbers. E.164 numbers can have a maximum of 15 digits
and are usually written with a + prefix.

 

1.5 Abbreviations and Acronyms



This section contains the abbreviations and acronyms used within this document.
 
Acronym
Definition
AC
Alternating Current
ACK
Acknowledgement
ACL
Access Control List
APOP
Application Point of Presence
AR
Aggregation Router
CA
Call Agent
CALEA
Communications Assistance for Law Enforcement Act
CBONE
Comcast Backbone
CCC
Call Content Channel
CDC
Call Data Channel
CDR
Charging Data Record
CDV
Comcast Digital Voice
CLASS
Custom Local Area Signaling Services
CLI
Command Line Interface



33
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

CM
Communication Manager
CMS
Call Management Server
CMTS
Cable Modem Termination System
CODEC
Compression/Decompression
CRAN
Converged Regional Area Network
DC
Direct Current
DDDS
Dynamic Delegation Discovery System
DDOS
Distributed Denial of Service
DF
Delivery Function
DIFFSERV
Differentiated Services
DNS
Domain Name System
DOS
Denial of Service
DQOS
Dynamic Quality of Service
DSCP
Differentiated Services Code Point
TCS
TITAN Core Server
TES
TITAN Edge Server
E-SBC
Enterprise SBC
EMS
Element Management System
FQDN
Fully Qualified Domain Name
GUI
Graphical User Interface
HE
Head End
HFC
Hybrid Fiber Coax
HTTPS
Hyper Text Transfer Protocol Secure
IBONE
Internet Backbone
ICMP
Internet Control Message Protocol
IETF
Internet Engineering Task Force
IP
Internet Protocol (version 4)
IPv4
Internet Protocol version 4
Ipv6
Internet Protocol version 6
IP Agent
software application with telephony features for agents in a contact center
IXC
Inter-Exchange Carrier
JR
Jacobs Rimmel
MD5
Message Digest 5
MG
Media Gateway
MGC
Media Gateway Controller
MTA
Multimedia Terminal Adapter
NAPTR
Naming Authority Pointer
NCS
Network Call Signaling
NDC
National Data Center
NE
Network Element



34
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

NOC
Network Operations Center
NPA-NXX
Numbering Plan Area – Numeric Numbering Exchange
OAM&P
Operations, Administration, Maintenance, & Provisioning
One-X Agent
Desktop software application built specifically to meet the needs of contact
center agents
OS
Operating System
OTN
Optical Terminal Node
PAID
Privacy Asserted Identification
POP
Point of Presence
PSTN
Public Switched Telephone Network
QoS
Quality of Service
RADIUS
Remote Authentication Dial In User
RCA
Root Cause Analysis
REGEXP
Regular Expression
RF
Radio Frequency
RFC
Request for Comments
RKS
Record Keeping Server
RTCP
Real-Time Control Protocol
RTP
Real-Time Protocol
RU
Rack Unit
SBC
Session Border Controller
SDP
Session Description Protocol
SFTP
Secure File Transfer Protocol
SIP
Session Initiation Protocol
SM
Session Manager
SNMP
Simple Network Management Protocol
SOAP
Simple Object Access Protocol
SRP
SIP Route Proxy
SRV
Service Record
SS7
System Signaling 7
SSH
Secure Shell
SYSLOG
System Logging
TCP
Transmission Control Protocol
TITAN
Transactional IP Telephony Addressing & Numbering
TLS
Transport Layer Security
TN
Telephone Number
TSI
Telecommunications Savings Initiative
UDP
User Datagram Protocol
URI
Uniform Resource Identifier
VoIP
Voice Over Internet Protocol
WSDL
Web Services
WSV
Whole Sale Voice
XML
Extensible Markup Language



35
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

2 Architecture

 
The CDV Toll Free On-Net has several projects within it.  This “phase” will use
the infrastructure that was put in place for the CDV Toll Free Calls On Net
Phase 1, 2 and 3 call routing, as well as additional infrastructure required to
make off-net connections to outsourcers.
 

2.1 Theory of Operation

 
This project is intended to provide an extension of Comcast’s internal PBX
network to include outside parties (outsourcers).  This could include, but not
be limited to, configurations where the outsourcer “agents” will appear no
differently than Comcast employees which are also configured as agents off the
same PBX’s.  As an option, Comcast may choose, at least initially, to utilize a
trunk-side connection to facilitate connectivity between Comcast PBX’s and the
outsourcer PBX’s.
 

2.2 High Level Requirements

 
All requirements are referenced in Section 3.
 

2.3 Functional Architecture

 
This section presents the functional architecture of the connectivity required
to outsourcers.


[image00008.jpg]


36
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

Figure 1 – Functional Architecture with Ibone Edge Circuit
 
[image00010.jpg]



Figure 2 – Functional Architecture with Commercial Services EDIA Circuit
 
The SIP to outsourcer Architecture will include numerous components which will
be used for redundancy/route-advance purposes to insure proper termination of
the call.
 

· E-SBC- Enterprise Network Session Border Controller that provides the
demarcation between the enterprise network and the service delivery network that
services the SIP signaling and media between Comcast and the outsourcers. The
E-SBC provides the SIP B2B policy based call routing to route calls received
from Comcast CDV infrastructure and signals the national ICM via SIP to allow
the ICM to perform pre-routing as well as from Comcast division PBX/Avaya
Session Managers. In addition, the E-SBC will receive the label from ICM that
determines where to route the call to (Division Session Manager or to an
outsourcer)

37
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

· Avaya Session Manager – This device is signaled via SIP from the E-SBC to
determine which PBX/CM to send the call.

 

· Avaya Communication Manager – One-X Agent registers via H.323 to the Avaya CM
PBX then CM connects call to outsourcer One-X agent via SIP signaling to the
telecommuter mode One-X Agent. When agent answers ring, media is established
over the SIP infrastructure (SBCs). The PBX routes the call either to an
outsourcer One-X Agent or Comcast Call Center agents.

 

· Comcast co-located router(s) installed at the outsourcer location – Provides
the network connectivity from Comcast routed network to outsourcer Session
Border Controller (SBC) to facilitate the SIP signaling and audio media to
connect calls to the One-X Agent desktop/phone in addition to providing the
routing for data traffic to the outsourcer that includes analytics and the path
for One-X Agents to register back to the Comcast PBXs via H.323 signaling and
keep-alives.

 

· Comcast co-located firewall(s) – Provides the security demarcation between
Comcast sensitive data and the outsourcer network.

 

· Avaya Call Management System (CMS) - database, administration, and reporting
application to helps Comcast and outsourcer vendors identify operational issues
and take immediate action to solve them. Division and Call center managers can
view data and receive customized threshold and exception alerts, all in real
time. They can also view historical reports to help them analyze trends,
establish performance benchmarks, and plan new marketing or customer-service
campaigns.

 

· E-Workforce Management - Workforce Management provides forecasting and
scheduling capabilities to contact centers. eWFM analyzes contact center agent
performance as well as contact center performance trends. Automatically
forecasts staffing requirements to meet call volumes and automating agent
scheduling, Workforce Management ensures that businesses have the right
workforce, with the right skills, to better serve customers.

 

· Call Recording - Provides the capability to record, store, and play back voice
interactions. Synchronizes agent’s on-screen activity to the audio recording,
and provides agent performance evaluation tools for a complete view of customer
interactions and their quality.

 

· One-X Agent - Avaya one-X® Agent is a contact center agent desktop application
that provides the outsourcer’s call center agent the IP telephony VoIP
connections. Outsourcer One-X Agent registers back to the Comcast Avaya
Communication Manager PBX in the telecommuter mode.

38
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

· CVP (Cisco Voice Portal) – A Web Server application which interprets messages
from the Cisco ICM; also consists of a Voice Browser that processes PSTN and IP
telephone calls, converts the voice signals into events for processing by an
application server, and acts upon VXML commands received from an application
Server software and generates VXML documents that it uses to communicate with
the Voice Browser.

 

· ICM (Intelligent Contact Management) – Provides a virtualized contact center
routing, reporting, and computer telephony integration across national and
divisional customer care call routing platforms. The ICM will be signaled by the
E-SBC via the Cube and CVP to provide pre-routing of every Customer Care toll
free call using a translation route which defines a temporary DNIS number
dedicated for the purpose of identifying the call. The ICM will respond with a
302 redirect and a label back to the E-SBC to alert the E-SBC where to route the
call.

 

· Dark Fiber – When a Comcast Point-of-Presence is located within proximity of
an outsourcer Point-of-Presence, Comcast will install fiber optic connectivity
between the Comcast demarcation and the outsourcer demarcation directly and the
fiber will be lit by each side’s network router/switch.

 

· Commercial Services EDIA Metro E – Also known as Metro Ethernet – A specific
set of standards designed to provide parity among carriers and service
providers. Where Comcast has EDIA footprint, outsourcer should implement this
service.

 

· Ibone Network – Comcast backbone network that peers with 3rd party carrier(s)
to provide last mile p-t-p circuit to outsourcer location. Where Comcast does
not have EDIA footprint, outsourcer should implement this service.

 

· Point-to-Point – A carrier circuit that terminates a Comcast Point-of-Presence
location to an outsourcer connection

 

·
Carrier circuits – Traditional or legacy means of connection when crossing
between facilities through the “public domain.”


 
 
2.3.1 Network Architecture

 
Other than the pre-route dip that is provided for in Phase II of CDV Toll Free
On-Net, Outsourcer IP/One-Agent deployment via SIP is independent of the other
phases, and completely transparent to other phases of the Telecom Savings
Initiative. Currently, calls routed to outsourcers require pre-routing for
national toll free number, and temporarily, local market calls require AVP/U-IVR
treatment, therefore the calls destined for a particular outsourcer will be part
of the label to instruct the E-SBC which outsourcer to send the call. The
routing from the E-SBC either uses dark fiber transport from a selected Comcast
Head-End location to the outsourcer point-of-presence within the same proximity,
or will be routed to the outsourcer from a carrier partner’s P-P service in
locations utilizing a peering connection to a 3rd party carrier for those
outsourcer locations Comcast Commercial Services does not have footprint.
39
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

Once the connectivity is in place, Outsourcer agents will be on par with Comcast
agents and will be “seen” for their current state (available; unavailable; work;
talk; etc.) as if they were on Comcast premises. This will provide Comcast with
exactly the same statistical information for those agents as is had with Comcast
agents.


National CDV Toll Free calls will be routed to the E-SBC from the CDV/IMS
infrastructure and then will perform a pre-route “dip” to the Corporate ICM via
the Cisco Voice Portal. When the Corporate ICM returns the label containing
contact header information (DNIS) instructing the E-SBC to perform an ENUM query
that returns  a NAPTR instructing the E-SBC to route the call to either the
appropriate Division Session Manager, then Division Communication Manager. If a
call is routed to a Comcast call center agent that requires transferring the
call to an outsourcer, the Comcast call center agent will perform a transfer
that results and the Communication Manager will send transfer the call to an
outsourcer One-X Agent registered to the Communication Manager.
40
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

[image00012.jpg]
 
Figure 4 CDV Toll Free On-Net Phase III Architecture
41
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

[image00013.jpg]
 
Figure 5 CDV Toll Free On-Net Phase III Call Flow Dark Fiber to Outsourcers
 

2.4 Interfaces & Protocols

 
This section presents the interfaces and protocols will be used to traverse the
backbone.
 
Table 1 – CDV Toll-Free on net Protocols
 
Elements Interfaced
Interface Protocol
Notes
Interface between Enterprise and C/RAN networks
L2TPv3/MGRE Tunnels
22 peering sites around the country where traffic moves between Enterprise and
C/RAN networks.
Interface between CDV and E-SBC
SIP
 
IBone Edge to Outsourcer via Carrier partner transport
L2TPv3/MGRE Tunnels
Dedicated on-site Comcast Router and Firewall/Egress of tunnel
Commercial Services EDIA GigE service
L2TPv3/MGRE Tunnels
Dedicated on-site Comcast Router and Firewall/Egress of tunnel



42
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

3 Technical Requirements

 
This section summarizes the technical requirements for the Outsourcer
connections.
 

3.1.1 Troubleshooting

 
Requirement Number
Requirement Title / Tag
Requirement Description
Explanatory Notes
TROUC-01
Real-time
The Outsourcers networks MUST support monitoring of real-time calling by site
for selected Telephone Numbers.
An Ops Support Plan and SLA document will be provided in a separate document,
prior to market launch
TROUC-02
Monitoring Tools
The Outsourcers networks MUST support monitoring of signaling flows via NgN or
Empirix
 
TROUC-03
QoS
The Outsourcers networks MUST support the monitoring of QoS for both SIP and RTP
legs of a call.
TBD
TROUC-04
Traps
The Outsourcers networks MUST support traps for alarms of CDV network gear.
The SIP Ops team will receive traps for the E-SBCs and their respective router
ports in addition to the CDV elements.  This requirement has been covered under
the Enterprise calling off net initiative.

 

3.2 Enterprise Network Requirements

 

3.2.1 Features and Functions

 
Requirement Number
Requirement Title / Tag
Requirement Description
Explanatory Notes
FFE-01
Dialed Digits
The Enterprise network MUST accept dialed digits from SIP invite ReqURI and To
headers.
Dial Plan will be consistent with current digit handling (dnis, etc.)



43
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

Requirement Number
Requirement Title / Tag
Requirement Description
Explanatory Notes
FFE-02
CgPN
The Enterprise network MUST accept CgPN from the Outsourcers networks in either
Diversion/FROM  headers.
 
FFE-03
DTMF
The Enterprise network MUST support DTMF – G711 in band.  This is an
a=PCMU/8000/1 parameter within SDP of SIP messaging.
Must support transcoding at the enterprise stage
FFE-04
Music, Recording, Announcements and Tones
The Enterprise network MUST pass music, recording, announcements and tones to
Callers.  Two-way audio is established upon Enterprise network sending 200OK
towards Outsourcers networks.
 
FFE-05
Hang up release
The Enterprise network SHOULD send SIP BYE  message upon called party hanging
up.
 
FFE-06
Add/Remove Enterprise sites
The Enterprise network SHOULD support the ability to add and remove Enterprise
sites.
 
 
FFE-07
EBONE to CRAN
ENE/NETO peering input service policy will trust the CRAN standards of EF for
bearer/rtp traffic and AF31 for the signaling traffic.  EF is the enterprise
standard for bearer traffic, and it will be the responsibility for Enterprise
Network Engineering to provide high enough QoS priority through the proper
packet markings and tunneling to maintain a high quality voice call.
 



44
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

Requirement Number
Requirement Title / Tag
Requirement Description
Explanatory Notes
FFE-08
Access Lists
The Enterprise Network Router Configurations SHOULD include access list
statements to filter or allow required voice traffic.
Already setup with Enterprise Calling off net initiative.
FFE-09
CgPN
The Enterprise Network MUST be able to route based on CgPN (diversion/from) in
their SIP messaging to the CDV Network
 

 

3.2.2 Routing

 
Requirement Number
Requirement Title / Tag
Requirement Description
Explanatory Notes
ROUTE-01
Geo-diverse Zone Routing
The Enterprise and outsourcer networks MUST support the ability to accept calls
to each site to geo-diverse E-SBC’s based upon zones. The network must provide
redundancy for all outsourcer connections requiring each circuit to accommodate
the full call volume to each outsourcer via the redundant route.
The Enterprise network must support the ability to route calls to geo-diverse
E-SBC’s based upon the geographic location of the Enterprise calling site and
deliver to diverse outsourcer locations.  For example, Enterprise sites in the
Northeast will route to the Manassas E-SBC as 1st choice and the Woodstock or
Chicago E-SBC as 2nd choice. The specific zones will be detailed in the DDD.
ROUTE-02
Route Advancing
The Enterprise and outsourcer networks MUST respond with SIP 503 when unable to
terminate call.
 
ROUTE-03
SIP Refer
The Enterprise and outsourcer networks MUST support SIP REFER.
 



45
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

Requirement Number
Requirement Title / Tag
Requirement Description
Explanatory Notes
ROUTE-04
Transfer
The Enterprise network MUST support transfer such that it does not use
traditional trunk-to-trunk transfer as the primary solution.
 
ROUTE-05
ICM
The Enterprise network MUST provide connection to the ICM infrastructure and
other call routing platforms.
Must support REFER and/or 302 REDIRECT Signaling
ROUTE-06
TOD, TOW
The Enterprise network MUST support business level access to control Time of
day, and Time of week routing.
This is Route IT function resolved using ENUM and ICM preroute dip
ROUTE-07
Real-time
The Enterprise network MUST support business level access to control Real-time
control of traffic by area code.
This is Route IT function resolved using ENUM and ICM preroute dip
ROUTE-08
Overflow
The Enterprise network MUST support business level access to control overflow.
This is Route IT function resolved using ENUM and ICM preroute dip
ROUTE-09
EDIA
1st choice for providing transport between Comcast Commercial Services
aggregation location to outsourcer location
Ethernet fiber connection from SUR to outsourcer router within the Comcast
footprint
ROUTE-10
Peering/Trunk to carrier partner(s)
2nd choice to provide transport between Comcast point-of-presence to outsourcer
via IBone edge utilizing a common partner carrier (AT&T, BT or Level3)
Via tunnel from EBone to Outsourcer located FW
ROUTE-11
Enterprise/CRAN peer via EBone routers
Comcast will provide tunneling  through the Comcast SDN (ingress) and provide
prioritization for VoIP traffic bound for the Outsourcers
Comcast to use existing onsite routers and firewalls to provide the egress of
tunnels at the Outsourcer locations.



46
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

Requirement Number
Requirement Title / Tag
Requirement Description
Explanatory Notes
ROUTE-12
IBONE edge routing/CRAN SUR EDIA edge routing to outsourcers
Comcast will provide at least 2 redundant SIP transports routing from E-SBCs to
selected IBONE edge or CRAN SURs to transport calls to Comcast outsourcers.
Comcast to coordinate with outsourcers to provide diverse routing to route calls
to outsourcer agents.
ROUTE-13
Support for VDI data traffic
If decided for future deployment, the Enterprise Network will provide routing
and transport for division VDI traffic in parallel with VoIP traffic
Not applicable for this project




3.2.3 Reporting

 
Requirement Number
Requirement Title / Tag
Requirement Description
Explanatory Notes
REPE-01
MOU
The Enterprise and outsourcer networks MUST report the MOU for all calls sent to
the Enterprise network.
TBD
REPE-02
Cost Analysis
The Enterprise network MUST support cost analysis reporting.
TBD
REPE-03
Capacity Planning
The Enterprise and Service Delivery networks SHOULD support call volume and
interface utilization for tracking call activity and capacity planning.
Cariden modeling tool for Comcast SDN network
REPE-04
Call Reporting
The Enterprise network will enable Comcast and each outsourcer to collaborate
call reporting and Work Flow Management (WFM)
TBD



47
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

Requirement Number
Requirement Title / Tag
Requirement Description
Explanatory Notes
REPE-05
Call Recording
The Comcast Enterprise network and outsourcer will support both Audio recording
as well as Screen Recording - this allows Comcast to capture agent screen
interactions as the call is being recorded, and save them into a single
transaction that can be replayed in its entirety.
Type depending on outsourcer requirements and configuration
REPE-06
E-WFM
The Comcast Enterprise network and outsourcer will support work force management
traffic that provides Comcast strategic workforce planning, workforce
scheduling, quality and performance management, recording, surveying, coaching,
eLearning and analytics.
 

 
3.2.4                  Deployment Requirements
 
Requirement Number
Requirement Title / Tag
Requirement Description
Explanatory Notes
CREQ-01a
Comcast Commercial Services Metro-E
Where Comcast Comm. Svcs. Has footprint available, call will route to CRAN SUR.
Commercial Services provides /30 to Comcast owned co-located router for p-t-p
circuit as well as provide routing (static or ebgp) to advertise outsourcer SBC
session-agent IP subnet.
Commercial Services performs site survey and determines fiber optic connectivity
requirements. Outsourcer provides access to facility and provides CC with
required physical information

48
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

CREQ-01b
Comcast Ibone routing
Where no Comcast Comm. Svcs. Footprint available, call will route to Ibone edge
POP Ibone team provides /30 to Comcast owned co-located router for p-t-p circuit
as well as provide routing (static or ebgp) to advertise outsourcer SBC
session-agent IP subnet. Comcast will coordinate between outsourcer and 3rd
party carrier to location demarcation. Outsourcer will provide connection from
that demarcation to Comcast co-lo router
Cross-connected to 3rd party carrier for last mile to outsourcer. May require
LEC to terminate to outsourcer demarcation
CREQ-02
Comcast Enterprise Network co-located router installation
Enterprise Operations Engineering will stage and ship router(s) to outsourcer
location. Comcast recommends outsourcer untrusted IP address be part of Comcast
subnet. If outsourcer provided IP subnet, outsourcer provides routing to Comcast
co-located router and coordinates SIP session-agent requirements with Comcast
engineering.
Outsourcer will provide location contact, address, tel #, etc. Outsourcer will
rack/stack/cable router to outsourcer SBC for SIP signaling and media and to
Comcast co-located firewall for data and H.323 registration.
CREQ-03
Comcast Data Integrity/security
Comcast security team will support/stage/ship firewall to be installed at
outsourcer location.
Outsourcer will provide location contact, address, tel #, etc. Outsourcer will
rack/stack/cable firewall and provide physical connectivity to Comcast
co-located router as illustrated by Comcast diagram.
CREQ-04
Comcast ORP/Operation Support
Comcast network/telecom/division support teams to provide ORP in coordination
with outsourcer Operation Support team and if necessary, 3rd party carrier
support/tech ops.
 



49
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

OREQ-01
Outsourcer SBC
Outsourcer will provide a SBC to physically interface to the Comcast installed
co-located router. Outsourcer will configure session-agents to peer with Comcast
E-SBCs.
Comcast recommends providing the untrusted interface IP to route the
session-agent. If outsourcer provides IP, outsourcer network needs to advertise
and route to Comcast co-lo router
OREQ-02
Outsourcer VoIP network
Outsourcer will provide layer 1, 2 and 3 connectivity from outsourcer network to
Comcast co-lo router to facilitate SIP signaling and audio/media to outsourcer
SBC from designated router interface;
Coordinate with Comcast network engineering
OREQ-03
Outsourcer Data/H.323 network
Outsourcer will provide layer 1, 2 and 3 connectivity from outsourcer network to
Comcast co-lo router to facilitate data and H.323 One-X Agent
registration/keep-alives to outsourcer agent stations from designated router
interface;
Coordinate with Comcast network engineering and division telecom
OREQ-04
One-X Agent
Outsourcer will install/facilitate agents’ desktop/phone for registration to
Comcast division CMs.
Coordinate with Comcast corporate and division telecom
OREQ-05
Outsourcer Operation Support
Outsourcer support teams to provide network and telecom support in coordination
with Comcast Telecom Operation Support team and if necessary, 3rd party carrier
support/tech ops.
Coordinate with Comcast network engineering and corporate telecom



50
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

3.25                  Troubleshooting
 
Requirement Number
Requirement Title / Tag
Requirement Description
Explanatory Notes
TROUE-01
Real-time
The Enterprise network MUST support monitoring of real-time calling by site for
selected Telephone Numbers.
An Ops Support Plan document will be provided in a separate document, prior to
outsourcer launch
TROUE-02
Monitoring Tools
The Enterprise network MUST support monitoring of signaling flows
 
TROUE-03
Traps
The Enterprise network MUST support traps for alarms of Enterprise network gear.
 

 

3.3 Not Supported

 

· T38 Fax Transmission Standard

 

· Modem Pass-through



End of Exhibit C


51
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

EXHIBIT D – TELECOMMUNICATIONS REQUIREMENTS


[image00014.jpg]


One-X Agent Requirements


Document Issue Date:  1/8/13
 
CONFIDENTIALITY STATEMENT
 
The information contained herein is proprietary to Comcast and may not be used,
reproduced, or disclosed to others except as specifically permitted in writing
by Comcast.  The recipient of this document by its retention and use agree to
protect the information contained.
52
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

Executive Summary
 
This document is intended to highlight the minimum requirements of what a 3rd
Party requires to conduct business with Comcast.  The 3rd Party provider is
required to bring an enterprise-level network and telephony infrastructure to
engage in business supporting Comcast.
 
Comcast will provide the phone switch, ACD routing, and the majority of tools
for agents, supervisors / team leads, managers, resource teams and call quality
resources.
 
 High Level Voice & Data Requirements – 3rd Party
 
The 3rd Party will provide:
 

· Network transport: two (2) geographically diverse 1-gigabyte connections
within the continental United States.  The locations will be required to
hand-off data / voice / SIP connectivity.

 

· An SBC/SIP enabled PBX including agent handset / trunk to concurrent agent
ratio 2 to 1.  As an example, if there are 500 agents, there will be 1000
trunks.

 

· Traditional desktop equipment to support Avaya One-X client specification and
other applications as outlined herein.

 

· Adhere to Comcast QoS across all networks for voice


 
 Comcast Requirements
 
Comcast will host:
 

· ACD routing functionality via One X Telecommuter

 

· Workforce Management

 

· Real-time Adherence

 

· Real-time Monitoring

 

· Call Recording

 

· VOC Survey

 

· IVR

 

· CTI

 
Comcast will provide:
 

· ECH data for historical reporting.

 

· Connectivity to 3rd Party DMARCS

 

· Process to request Group and Skilling Changes

53
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

Architecture Overview – 3rd Party via Telecommuter
 
[image00015.jpg]
 
Figure 2 – 3rd Party via Telecommuter
 
 Telecom Services Connectivity



· 3rd Party will work with Comcast to provide sufficient circuits, bandwidth,
and connectivity as required to handle Comcast’s traffic. 3rd Party will
expected to carry all voice and data traffic from the agreed upon peering points
to the physical location of the agents. Transcoding from g.711 or other will be
the responsibility of the partner.

 

· 3rd Party must make every reasonable effort to provide the type and volume of
connectivity desired by Comcast including but not limited to TDM and SIP
connectivity.  3rd Party will expected to support 200% of  their peak concurrent
agents via SIP trunk and 100% of  PSTN for backup  failover routing

 

· This connectivity must be from the major carriers that Comcast uses to provide
the advanced network features that help to support Comcast’s customer’s
experience. These major carriers include but are not limited to carriers such as
Comcast, ATT, Verizon, Sprint, and Level 3. In the event Comcast desires to
change carriers then the parties will address such request in accordance with
the Change Management process

54
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

· Services should be provided over robust, diversely routed facilities routed in
order to insure maximum availability and resiliency. [Diversity requirements
include sufficient separation of communication services to avoid an outage
occurring simultaneously with both network service providers.

 

· Comcast has the option to have the telecom circuits/services terminating at
3rd Party’s Locations and in such event the parties will handle such Comcast
request in accordance with the Change Management process.  Comcast will be
billed for any costs associated with the telecom circuits/services terminating
at 3rd Party’s Locations.

 

· Comcast should have access to major call traffic statistics and CDR data for
calls made or received in support of Comcast and its customers. 3rd Party shall
work with Comcast to implement tools (if needed by Comcast) to support this
requirement.  3rd Party partner will provide call details for traffic
traversing  their facilities upon request, data would include but is not limited
to,  duration of call, number of calls, ANI, DNIS and MOS statistics.



 Reporting
 
 Comcast will provide the following
 

Ø Real-Time Reporting – From Agent Groups up to Summary view – Aceyus

 

Ø Vendor Scorecard Creation – ECH Data to be published nightly for OSP
consumption

 

Ø RGU – provided by national reporting team

 

Ø TSR Call Volume – provided by national reporting team

 

Ø Daily Call Volume – provided by national reporting team

 

Ø Line Adherence feeds – provided by national reporting team

 

Ø Queue-based Agent FCR - can be extracted from ECH data

 

Ø Financial Reporting – Invoicing provided through line adherence tool.



 Comcast QoS Settings
 
 AF31 for signaling
 
 RTP Media AF46 or EF


From a hex standpoint, it’s 0x68 for signaling and 0xb8 for media.
 
tos-settings
 
 
 
media type
message
 
media-sub-type
 
 
tos-value
0x68
 
media-attributes
 
tos-settings
 
 
 
media type
audio
 
media-sub-type
 
 
tos-value
0xb8
 
media-attributes
 



55
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

 Tools/Connectivity



a. Comcast is responsible for delivering voice and data communication from
Comcast systems to 3rd Party’s desired termination point(s).



Comcast is responsible for all costs associated with providing 3rd Party the
appropriate access to all Comcast Tools required for 3rd Party to provide the
Services, including, but not limited to those noted below:



1. Comtrac

 

2. Casper

 

3. Grand Slam

 

4. Agent Dash Board

 

5. Offer Management Tool

 

6. Links to relevant reporting tools

 

7. Outage Board

 

8. Rate Guide

 

9. Pinnacle

 

10. OCR Tool

 

11. Third party quality assurance firm’s reporting portal

 

12. TTS

 

13. Einstein

 

14. Cafe



End of Exhibit D


56
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

APPENDIX TO EXHIBITS C AND D


Notwithstanding anything to the contrary contained in Exhibits C and D or
elsewhere, the following provisions shall be incorporated into such Exhibits and
shall become a part thereof:



1. Vendor agents will use Avaya One-X Agent Softphones (not physical phones or
routers) in Road Warrior configuration using the H323 protocol.




2. Comcast will provide One-X client licenses for Vendor.




3. Voice traffic will be routed to/from the Vendor agent computer through the
Vendor VPN to Comcast’s Avaya communication server over a Comcast-provided
circuit.  Vendor will not provide a PBX for voice traffic or PSTN for backup
failover routing.




4. Vendor will adhere to Comcast QoS across its internal voice networks.

57
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

EXHIBIT E


CPNI Compliance
(Subcontractors)


Companies that provide voice services are required to certify to the FCC that
they comply with the Customer Proprietary Network Information (CPNI)
regulations. CPNI rules limit the circumstances under which voice service
providers can sell additional services to customers and  prohibit disclosure of
CPNI to unauthorized third parties, so you may only discuss details of
customer’s voice service account with the customer or someone designated by the
customer. Since you may have access to CPNI, you are required to complete
training.  This requirement may be fulfilled when you familiarize yourself with
this memo and sign below.


CPNI Rules


CPNI is information regarding an individual customer’s voice service, such as
how many voice lines a customer has, how the service is arranged or provisioned,
and information about to whom, where, how long and how often calls are made to
or by a customer.  Billing information and most information about a customer’s
voice service is also CPNI.  The customer’s name, address and phone number are
not CPNI.  All traditional telephone, as well as, interconnected VOIP service
providers are required by the FCC to keep CPNI secure from unauthorized users. 
Individuals must not discuss or disclose any customer’s CPNI with any third
party without the authorization of the customer.


Doing so may be a breach of your agreement with   _____________________________,
                                                                                            [Insert
your Company Name]
and may otherwise result in work no longer being assigned to you or your
company.  Also, it could expose the voice provider to extremely high fines.


If you mistakenly use CPNI information when speaking with or about a voice
provider’s customer, or if you become aware of non-approved use of CPNI,
immediately report it to management of ___________________________.
[Insert your  Company Name]


I acknowledge that I have read and understand this document.


 
 
Print Name
 



 
 
Signature
Date



58
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

CPNI Compliance
(Contractor Employee)


Companies that provide voice services are required to certify to the FCC that
they comply with the Customer Proprietary Network Information (CPNI)
regulations. CPNI rules limit the circumstances under which voice service
providers can sell additional services to customers and  prohibit disclosure of
CPNI to unauthorized third parties, so you may only discuss details of
customer’s voice service account with the customer or someone designated by the
customer. Since you may have access to CPNI, you are required to complete
training.  This requirement may be fulfilled when you familiarize yourself with
this memo and sign below.


CPNI Rules


CPNI is information regarding an individual customer’s voice service, such as
how many voice lines a customer has, how the service is arranged or provisioned,
and information about to whom, where, how long and how often calls are made to
or by a customer.  Billing information and most information about a customer’s
voice service is also CPNI.  The customer’s name, address and phone number are
not CPNI.  All traditional telephone, as well as, interconnected VOIP service
providers are required by the FCC to keep CPNI secure from unauthorized users. 
Individuals must not discuss or disclose any customer’s CPNI with any third
party without the authorization of the customer.


Doing so may result in disciplinary action up to and including termination of
employment and could expose the voice provider to extremely high fines.


If you mistakenly use CPNI information when speaking with or about a voice
provider’s customer, or if you become aware of non-approved use of CPNI,
immediately report it to management of _______________________________.
[Insert Contractor Company Name]


I acknowledge that I have read and understand this document.


 
 
Print Name
 



 
 
Signature
Date



59
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------

EXHIBIT F


Contractor
CPNI CERTIFICATION


This certification is being submitted to:


Comcast Cable Communications Management, LLC


I ____________________ of _________________________________________
[INSERT CONTRACTING COMPANY NAME]
hereby certify that all individuals employed by or working on behalf of
____________________________, having access to Customer Proprietary Network
[INSERT CONTRACTING COMPANY NAME]


Information (CPNI), have been trained in the appropriate treatment and
protection of CPNI.  This training has been administered and completed in
compliance with 47 U.S.C. Section 222 and all applicable Federal Communications
Commission rules, regulations and orders, including but not limited to Subpart U
of Part 64, of Title 47 of the Code of Federal Regulations.


It is further certified that all of the information stated above is accurate and
truthful.  It is understood that the presentation of false information may
result in a breach of the agreement that the Contractor has with Comcast.


{Company Seal}


 
 
 
 
Name
 
Title
 
 
 
 
 
 
 
 
 
Signature
 
Date
 

 
 
60
COMCAST AND SUPPORT.COM CONFIDENTIAL

--------------------------------------------------------------------------------